Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 1 of 134




              SUPPLEMENTAL
              JOINT APPENDIX




           Genus Lifesciences, Inc. v. Azar et al.,
            Case No. 1:20-cv-211-TNM (D.D.C)
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 2 of 134
     Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 3 of 134




          Email chain between DAAAP and ORP        2/21/2018
          discussing whether Goprelto's                        FDAAddndmSupp012288-
SJA-122
          exclusivity would prevent Lannett's                  90
          response to a complete response letter
          Email chain between Mary Ann             5/1/2018
          Holovac and DAAAP regarding the
SJA-125
          action to be taken on Lannett’s                      FDAAddndmSupp012298-
          application                                          302
          Email from Shelly Kapoor to Deep         2/21/2018
SJA-130   Kwatra et al. regarding Lannett's TQT
          information                                          FDAAddndmSupp012305
          Email chain regarding the QT risk        9/26/2017   FDAAddndmSupp012306-
SJA-131
          evaluation in Lannett's application                  307
          DAAAP Email chain regarding QT           9/27/2017   FDAAddndmSupp012308-
SJA-133
          information in Lannett's application                 09
                  Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 4 of 134
                                                                                                                    SJA-4
            NDA 209-963
            Drug Name: Topical cocaine


                        STATISTICAL REVIEW AND EVALUATION
                                     FILING REVIEW OF AN NDA/BLA

            NDA/BLA #:                     NDA 209-963
            Related IND #:                 IND 118,527
            Product Name:                  Cocaine hydrochloride topical solution, 4%
            Indication(s):                 Induction of local anesthesia when performing diagnostic
                                           procedures and surgeries on or through the mucous
                                           membranes of the nasal cavities in adults
            Applicant:
            Dates:                         Received: November 23, 2016
                                           PDUFA: September 23, 2017
            Review Priority:               Standard
            Biometrics Division:           II
            Statistical Reviewer:          Feng Li, Ph.D.
            Concurring Reviewers: David, Petullo, M.S.
            Medical Division:              Division of Anesthesia, Analgesia, and Addiction Products
            Clinical Team:                 Medical Officer: Renee Petit-Scott, M.D.
                                           Medical Team Leader: Leah Crisafi, M.D.
            Project Manager:               Diana Walker




            1. Summary of Efficacy/Safety Clinical Trials to be Reviewed

                                 Table 1: Summary of Trials to be Assessed in the Statistical Review
            Trial ID        Design*               Treatment/           Endpoint/Analysis         Preliminary Findings
                                                  Sample Size
            2013011         MC, R, DB, PG, PC Cocaine 4%/ 275          Primary: analgesic        Both cocaine 4% and 8%
                            trial                 Cocaine 8%/278       success                   were superior to placebo
                                                  Placebo/ 95          Key Secondary: None with statistical
                                                                                                 significance.
            * MC: multi-center, R: randomized, DB: double-blind, PG: parallel group, PC: placebo controlled, AC: active
            controlled




                                                                                                                       1

                                                                                                           FDA000378
Reference ID: 4042070
                    Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 5 of 134
                                                                                                                            SJA-5
            NDA 209-963
            Drug Name: Topical cocaine


            2. Assessment of Protocols and Study Reports
              Table 2: Summary of Information Based Upon Review of the Protocol(s) and the
                                            Study Report(s)
            Content Parameter                                                                 Response/Comments
            Designs utilized are appropriate for the indications requested.         Yes.
            Endpoints and methods of analysis are specified in the                  Yes.
            protocols/statistical analysis plans.
            Interim analyses (if present) were pre-specified in the protocol        Not applicable.
            with appropriate adjustments in significance level. DSMB
            meeting minutes and data are available.
            Appropriate details and/or references for novel statistical             Not applicable.
            methodology (if present) are included (e.g., codes for simulations).
            Investigation of effect of missing data and discontinued follow-up      Yes.
            on statistical analyses appears to be adequate.


            3. Electronic Data Assessment
                                            Table 3: Information Regarding the Data
         Content Parameter                                        Response/Comments
         Dataset location                                         \\Cdsesub1\evsprod\NDA209963\0000\m5\datasets\2013011
         Were analysis datasets provided?                         Yes.
         Dataset structure (e.g., SDTM or ADaM)                   Indicated as SDTM and ADaM.
         Are the define files sufficiently detailed?              Yes.
          List the dataset(s) that contains the primary
         endpoint(s)                                              ADQS
         Are the analysis datasets sufficiently structured
         and defined to permit analysis of the primary
         endpoint(s) without excess data manipulation? *          Yes.
         Are there any initial concerns about site(s) that
         could lead to inspection? If so, list the site(s) that
         you request to be inspected and the rationale.         No.
         Safety data are organized to permit analyses across
         clinical trials in the NDA/BLA.                        Not applicable.
             * This might lead to the need for an information request or be a refuse to file issue depending on the ability to
             review the data.




                                                                                                                                 2

                                                                                                                   FDA000379
Reference ID: 4042070
                     Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 6 of 134
                                                                                                                SJA-6
            NDA 209-963
            Drug Name: Topical cocaine


            4. Filing Issues
            Table 4: Initial Overview of the NDA/BLA for Refuse-to-file (RTF):
         Content Parameter                                       Yes       No   NA          Comments
         Index is sufficient to locate necessary reports,    x
         tables, data, etc.
         ISS, ISE, and complete study reports are                      x             The ISE is a link to the
         available (including original protocols,                                    Summary of Efficacy.
         subsequent amendments, etc.)                                                There is no separate ISE
                                                                                     report.
         Safety and efficacy were investigated for           x
         gender, racial, and geriatric subgroups
         investigated.
         Data sets are accessible, sufficiently              x
         documented, and of sufficient quality (e.g., no
         meaningful data errors).
         Application is free from any other deficiency       x
         that render the application unreviewable,
         administratively incomplete, or inconsistent with
         regulatory requirements


            IS THE APPLICATION FILEABLE FROM A STATISTICAL PERSPECTIVE?
            Yes


            5. Comments to be Conveyed to the Applicant

            5.1. Refuse-to-File Issues
            None.

            5.2. Information Requests/Review Issues

            The following information requests should be conveyed to the applicant.

                     In the Clinical Study Report for Study 2013011, a subject was considered an analgesic
                      success if the subject both reported a score of 0 on visual numeric rating scale (VNRS)
                      based on a Von Frey Filament Test prior to the diagnostic procedure or surgery, and
                      had no need for additional nasal analgesic medication during the diagnostic procedure
                      or surgery. However, this definition of analgesic success is different from what was
                      pre-specified in the study protocol and Statistical Analysis Plan (SAP). According to
                      the protocol and SAP, a placebo subject would be an analgesic success if the subject
                      reported a score of 0 on VNRS based on the Von Frey Filament Test. Clarify this
                      discrepancy.


                                                                                                                  3

                                                                                                       FDA000380
Reference ID: 4042070
                    Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 7 of 134
                                                                                                         SJA-7
            NDA 209-963
            Drug Name: Topical cocaine

                    At the pre-NDA meeting held on July 14, 2015, the agency requested that the time of
                     unblinding for each subject be reported in the clinical study report. However, this
                     information could not be located. If the report was submitted, indicate the location in
                     the current submission otherwise submit this information.




                                                                                                               4

                                                                                                 FDA000381
Reference ID: 4042070
                     Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 8 of 134
                                                                                                  SJA-8
     ---------------------------------------------------------------------------------------------------------
     This is a representation of an electronic record that was signed
     electronically and this page is the manifestation of the electronic
     signature.
     ---------------------------------------------------------------------------------------------------------
     /s/
     ----------------------------------------------------
     FENG LI
     01/13/2017

     DAVID M PETULLO
     01/13/2017
     I concur.




                                                                                           FDA000382
Reference ID: 4042070
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 9 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 10 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 11 of 134
      Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 12 of 134
                                                                      SJA-12




Application Technical Lead Name and Date:

Ciby J.
                    Digitally signed by Ciby J. Abraham -S
                    DN: c=US, o=U.S. Government,
                    ou=HHS, ou=FDA, ou=People,


Abraham -S
                    0.9.2342.19200300.100.1.1=200082734
                    6, cn=Ciby J. Abraham -S
                    Date: 2017.01.23 09:48:40 -05'00'
_______________________________
Ciby J. Abraham, Ph.D.
Acting Quality Assessment Lead
OPQ/ONDP/DIVII/Branch IV




                                                                 FDA000417
                    Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 13 of 134
                                                                                                                              SJA-13

                                                    RPM FILING REVIEW
                                         (Including Memo of Filing Meeting)
              To be completed for all new NDAs, BLAs, and Efficacy Supplements [except SE8 (labeling
                    change with clinical data) and SE9 (manufacturing change with clinical data)]

                                                        Application Information
       NDA # 209963                      NDA Supplement #: S-                        Efficacy Supplement Category:
       BLA#                              BLA Supplement #: S-                           New Indication (SE1)
                                                                                        New Dosing Regimen (SE2)
                                                                                        New Route Of Administration (SE3)
                                                                                        Comparative Efficacy Claim (SE4)
                                                                                        New Patient Population (SE5)
                                                                                        Rx To OTC Switch (SE6)
                                                                                        Accelerated Approval Confirmatory Study (SE7)
                                                                                        Labeling Change With Clinical Data (SE8)
                                                                                        Manufacturing Change With Clinical Data (SE9)
                                                                                        Animal Rule Confirmatory Study (SE10)
       Proprietary Name:
       Established/Proper Name: Topical Cocaine, 4%
       Dosage Form: Solution
       Strengths: 4%, 40 mg/mL
       Route of Administration: Topical
       Applicant:
       Agent for Applicant (if applicable): Melissa Goodhead,
       Date of Application: November 23, 2016
       Date of Receipt: November 23, 2016
       Date clock started after Unacceptable for Filing (UN): n/a
       PDUFA Goal Date: September 23, 2017               Action Goal Date (if different): September 20, 2017
       Filing Date: January 22, 2017                     Date of Filing Meeting: January 12, 2017
       Chemical Classification (original NDAs only) :
         Type 1- New Molecular Entity (NME); NME and New Combination
         Type 2- New Active Ingredient; New Active Ingredient and New Dosage Form; New Active Ingredient and New
       Combination
         Type 3- New Dosage Form; New Dosage Form and New Combination
         Type 4- New Combination
         Type 5- New Formulation or New Manufacturer
         Type 7- Drug Already Marketed without Approved NDA
         Type 8- Partial Rx to OTC Switch
         Type 9-New Indication or Claim (will not be marketed as a separate NDA after approval)
         Type 10-New Indication or Claim (will be marketed as a separate NDA after approval)
       Proposed indication: Induction of local anesthesia when performing diagnostic procedures and surgeries on or
       through the mucous membranes of the nasal cavities in adults.

       Type of Original NDA:                                                                    505(b)(1)
               AND (if applicable)                                                              505(b)(2)
       Type of NDA Supplement:                                                                  505(b)(1)
                                                                                                505(b)(2)
       If 505(b)(2)NDA/NDA Supplement: Draft the “505(b)(2) Assessment”
       review found at:
       http://inside.fda.gov:9003/CDER/OfficeofNewDrugs/ImmediateOffice/UCM027499.
       Type of BLA                                                                              351(a)
                                                                                                351(k)
       If 351(k), notify the OND Therapeutic Biologics and Biosimilars Team

          Version: 12/05/2016                                                                                                   1

                                                                                                                      FDA000420
Reference ID: 4046335
                   Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 14 of 134
                                                                                                                 SJA-14

       Review Classification:                                                           Standard
                                                                                        Priority
       The application will be a priority review if:
            A complete response to a pediatric Written Request (WR) was                Pediatric WR
               included (a partial response to a WR that is sufficient to change        QIDP
               the labeling should also be a priority review – check with DPMH)         Tropical Disease Priority Review
            The product is a Qualified Infectious Disease Product (QIDP)           Voucher
            A Tropical Disease Priority Review Voucher was submitted
                                                                                        Pediatric Rare Disease Priority
            A Pediatric Rare Disease Priority Review Voucher was submitted
                                                                                    Review Voucher
       Resubmission after withdrawal?                              Resubmission after refuse to file?
       Part 3 Combination Product?                   Convenience kit/Co-package
                                                     Pre-filled drug delivery device/system (syringe, patch, etc.)
       If yes, contact the Office of                 Pre-filled biologic delivery device/system (syringe, patch, etc.)
       Combination Products (OCP) and copy           Device coated/impregnated/combined with drug
       them on all Inter-Center consults             Device coated/impregnated/combined with biologic
                                                     Separate products requiring cross-labeling
                                                     Drug/Biologic
                                                     Possible combination based on cross-labeling of separate products
                                                     Other (drug/device/biological product)
           Fast Track Designation                        PMC response
           Breakthrough Therapy Designation              PMR response:
       (set the submission property in DARRTS and             FDAAA [505(o)]
       notify the CDER Breakthrough Therapy                   PREA deferred pediatric studies (FDCA Section 505B)
       Program Manager)
                                                               Accelerated approval confirmatory studies (21 CFR
           Rolling Review
                                                          314.510/21 CFR 601.41)
           Orphan Designation
                                                              Animal rule postmarketing studies to verify clinical benefit
                                                          and safety (21 CFR 314.610/21 CFR 601.42)
           Rx-to-OTC switch, Full
           Rx-to-OTC switch, Partial
           Direct-to-OTC

       Other:
       Collaborative Review Division (if OTC product):
       List referenced IND Number: 118527
       Goal Dates/Product Names/Classification Properties                  YES     NO     NA       Comment
       PDUFA/BsUFA and Action Goal dates correct in the
       electronic archive?

       If no, ask the document room staff to correct them immediately.
       These are the dates used for calculating inspection dates.
       Are the established/proper and applicant names correct in
       electronic archive?

       If no, ask the document room staff to make the corrections. Also,
       ask the document room staff to add the established/proper name
       to the supporting IND(s) if not already entered into electronic
       archive.




          Version: 12/05/2016                                                                                      2

                                                                                                          FDA000421
Reference ID: 4046335
                     Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 15 of 134
                                                                                                                                SJA-15

       Is the review priority (S or P) and all appropriate
       classifications/properties entered into tracking system (e.g.,
       chemical classification, combination product classification,
       orphan drug)? Check the New Application and New Supplement
       Notification Checklists for a list of all classifications/properties
       at:
       http://inside.fda.gov:9003/CDER/OfficeofBusinessProcessSupport/ucm163969.ht
       m

       If no, ask the document room staff to make the appropriate
       entries.
       Application Integrity Policy                                                     YES      NO   NA      Comment
       Is the application affected by the Application Integrity Policy
       (AIP)? Check the AIP list at:
       http://www.fda.gov/ICECI/EnforcementActions/ApplicationIntegrityPolicy/default
       .htm
       If yes, explain in comment column.

       If affected by AIP, has OC been notified of the submission?
       If yes, date notified:
       User Fees                                                                        YES      NO    NA     Comment
       Is Form 3397 (User Fee Cover Sheet)/Form 3792 (Biosimilar
       User Fee Cover Sheet) included with authorized signature?


       User Fee Status                                                      Payment for this application (check daily email from
                                                                            UserFeeAR@fda.hhs.gov):
       If a user fee is required and it has not been paid (and it
       is not exempted or waived), the application is                           Paid
       unacceptable for filing following a 5-day grace period                   Exempt (orphan, government)
       from receipt. Review stops. Contact the User Fee Staff.                  Waived (e.g., small business, public health)
       If appropriate, send UN letter.                                          Not required
                                                                            Payment of other user fees:
       If the firm is in arrears for other fees (regardless of
       whether a user fee has been paid for this application),                  Not in arrears
       the application is unacceptable for filing (5-day grace                  In arrears
       period does not apply). Review stops. Contact the User
       Fee Staff. If appropriate, send UN letter.
       User Fee Bundling Policy                                             Has the user fee bundling policy been appropriately
                                                                            applied? If no, or you are not sure, consult the User Fee
       Refer to the guidance for industry, Submitting Separate              Staff.
       Marketing Applications and Clinical Data for Purposes
       of Assessing User Fees at:
       http://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulator
       yInformation/Guidances/UCM079320.pdf                                     Yes
                                                                                No
       505(b)(2)                                                                        YES      NO    NA     Comment
       (NDAs/NDA Efficacy Supplements only)
       Is the application a 505(b)(2) NDA? (Check the 356h form,                                              This is a 505(b)(2) to
       cover letter, and annotated labeling). If yes, answer the bulleted                                     literature.
       questions below:
        Is the application for a duplicate of a listed drug and
            eligible for approval under section 505(j) as an ANDA?



          Version: 12/05/2016                                                                                                     3

                                                                                                                       FDA000422
Reference ID: 4046335
                     Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 16 of 134
                                                                                                                        SJA-16

            Is the application for a duplicate of a listed drug whose
             only difference is that the extent to which the active
             ingredient(s) is absorbed or otherwise made available to
             the site of action is less than that of the reference listed
             drug (RLD)? [see 21 CFR 314.54(b)(1)].
            Is the application for a duplicate of a listed drug whose
             only difference is that the rate at which the proposed
             product’s active ingredient(s) is absorbed or made
             available to the site of action is unintentionally less than
             that of the listed drug [see 21 CFR 314.54(b)(2)]?

       If you answered yes to any of the above bulleted questions, the
       application may be refused for filing under 21 CFR
       314.101(d)(9). Contact the 505(b)(2) review staff in the Immediate
       Office of New Drugs for advice.
            Is there unexpired exclusivity on another listed drug
             product containing the same active moiety (e.g., 5-year,
             3-year, orphan, or pediatric exclusivity)?
       Check the Electronic Orange Book at:
       http://www.accessdata.fda.gov/scripts/cder/ob/default.cfm


       If yes, please list below:
           Application No.               Drug Name                 Exclusivity Code      Exclusivity Expiration




       If there is unexpired, 5-year exclusivity remaining on another listed drug product containing the same active moiety, a
       505(b)(2) application cannot be submitted until the period of exclusivity expires (unless the applicant provides paragraph
       IV patent certification; then an application can be submitted four years after the date of approval.) Pediatric exclusivity
       and GAIN exclusivity will extend both of the timeframes in this provision by 6 months and five years, respectively. 21 CFR
       314.108(b)(2). Unexpired orphan or 3-year exclusivity may block the approval but not the submission of a 505(b)(2)
       application.
           If FDA has approved one or more pharmaceutically equivalent                                 N/A
            (PE) products in one or more NDAs before the submission date
            of the original 505(b)(2) application, did the applicant identify
            one such product as a listed drug (or an additional listed drug)
            relied upon and provide an appropriate patent certification or
            statement [see 21 CFR 314.50(i)(1)(i)(C) and 314.54]?
       Check the Electronic Orange Book at:
       http://www.accessdata.fda.gov/scripts/cder/ob/default.cfm

       If no, include template language in the 74-day letter.

       Failure to identify a PE is an approvability issue but not a filing
       issue [see 21 CFR 314.125(b)(19)]

       Note: Pharmaceutical equivalents are drug products in identical
       dosage forms and route(s) of administration that: (1) contain identical
       amounts of the identical active drug ingredient, i.e., the same salt or
       ester of the same therapeutic moiety, or, in the case of modified release
       dosage forms that require a reservoir or overage or such forms as
       prefilled syringes where residual volume may vary, that deliver
       identical amounts of the active drug ingredient over the identical
       dosing period; (2) do not necessarily contain the same inactive
       ingredients; and (3) meet the identical compendial or other applicable
       standard of identity, strength, quality, and purity, including potency
       and, where applicable, content uniformity, disintegration times, and/or
       dissolution rates.

            Version: 12/05/2016                                                                                            4

                                                                                                                  FDA000423
Reference ID: 4046335
                     Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 17 of 134
                                                                                                     SJA-17

       Exclusivity                                                         YES   NO   NA   Comment
       Does another product (same active moiety) have orphan
       exclusivity for the same indication? Check the Orphan Drug
       Designations and Approvals list at:
       http://www.accessdata.fda.gov/scripts/opdlisting/oopd/index.cfm
       If another product has orphan exclusivity, is the product
       considered to be the same product according to the orphan
       drug definition of sameness [see 21 CFR 316.3(b)(14)]?

       If yes, consult the Director, Division of Regulatory Policy II,
       Office of Regulatory Policy
       NDAs/NDA efficacy supplements only: Has the applicant
       requested 5-year or 3-year Waxman-Hatch exclusivity?

       If yes, # years requested: 5

       Note: An applicant can receive exclusivity without requesting it;
       therefore, requesting exclusivity is not required.
       NDAs only: Is the proposed product a single enantiomer of a
       racemic drug previously approved for a different therapeutic
       use?
       If yes, did the applicant: (a) elect to have the single
       enantiomer (contained as an active ingredient) not be
       considered the same active ingredient as that contained in an
       already approved racemic drug, and/or (b): request
       exclusivity pursuant to section 505(u) of the Act (per
       FDAAA Section 1113)?

       If yes, contact the Orange Book Staff (CDER-Orange Book
       Staff).
       BLAs only: Has the applicant requested 12-year exclusivity
       under section 351(k)(7) of the PHS Act?

       If yes, notify Marlene Schultz-DePalo, CDER Purple Book
       Manager

       Note: Exclusivity requests may be made for an original BLA
       submitted under Section 351(a) of the PHS Act (i.e., a biological
       reference product). A request may be located in Module 1.3.5.3
       and/or other sections of the BLA and may be included in a
       supplement (or other correspondence) if exclusivity has not been
       previously requested in the original 351(a) BLA. An applicant can
       receive exclusivity without requesting it; therefore, requesting
       exclusivity is not required.




          Version: 12/05/2016                                                                         5

                                                                                                FDA000424
Reference ID: 4046335
                    Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 18 of 134
                                                                                                                         SJA-18


                                                       Format and Content
                                                                               All paper (except for COL)
                                                                               All electronic
       Do not check mixed submission if the only electronic                    Mixed (paper/electronic)
       component is the content of labeling (COL).
                                                                               CTD
                                                                               Non-CTD
                                                                               Mixed (CTD/non-CTD)
       If mixed (paper/electronic) submission, which parts of
       the application are submitted in electronic format?
       Overall Format/Content                                                  YES          NO      NA      Comment
       If electronic submission, does it follow the eCTD
       guidance?1
       If not, explain (e.g., waiver granted).
       Index: Does the submission contain an accurate
       comprehensive index?
       Is the submission complete as required under 21 CFR
       314.50 (NDAs/NDA efficacy supplements) or under 21
       CFR 601.2 (BLAs/BLA efficacy supplements) including:

          legible
          English (or translated into English)
          pagination
          navigable hyperlinks (electronic submissions only)

       If no, explain.
       BLAs only: Companion application received if a shared or
       divided manufacturing arrangement?

       If yes, BLA #




       Forms and Certifications
       Electronic forms and certifications with electronic signatures (scanned, digital, or electronic – similar to DARRTS, e.g.,
       /s/) are acceptable. Otherwise, paper forms and certifications with hand-written signatures must be included.
       Forms include: user fee cover sheet (3397/3792), application form (356h), patent information (3542a), financial
       disclosure (3454/3455), and clinical trials (3674); Certifications include: debarment certification, patent
       certification(s), field copy certification, and pediatric certification.
       Application Form                                                        YES          NO      NA      Comment
       Is form FDA 356h included with authorized signature per
       21 CFR 314.50(a)?

       If foreign applicant, a U.S. agent must sign the form [see 21
       CFR 314.50(a)(5)].
       Are all establishments and their registration numbers listed
       on the form/attached to the form?


          1   http://www fda.gov/ucm/groups/fdagov-public/@fdagov-drugs-gen/documents/document/ucm333969.pdf
          Version: 12/05/2016                                                                                              6

                                                                                                                 FDA000425
Reference ID: 4046335
                   Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 19 of 134
                                                                                                    SJA-19


       Patent Information                                                 YES   NO   NA   Comment
       (NDAs/NDA efficacy supplements only)
       Is patent information submitted on form FDA 3542a per
       21 CFR 314.53(c)?

       Financial Disclosure                                               YES   NO   NA   Comment
       Are financial disclosure forms FDA 3454 and/or 3455
       included with authorized signature per 21 CFR 54.4(a)(1)
       and (3)?

       Forms must be signed by the APPLICANT, not an Agent [see
       21 CFR 54.2(g)].

       Note: Financial disclosure is required for bioequivalence
       studies that are the basis for approval.
       Clinical Trials Database                                           YES   NO   NA   Comment
       Is form FDA 3674 included with authorized signature?

       If yes, ensure that the application is also coded with the
       supporting document category, “Form 3674.”

       If no, ensure that language requesting submission of the form
       is included in the acknowledgement letter sent to the applicant
       Debarment Certification                                            YES   NO   NA   Comment
       Is a correctly worded Debarment Certification included
       with authorized signature?

       Certification is not required for supplements if submitted in
       the original application; If foreign applicant, both the
       applicant and the U.S. Agent must sign the certification [per
       Guidance for Industry: Submitting Debarment Certifications].

       Note: Debarment Certification should use wording in FD&C
       Act Section 306(k)(1) i.e.,“[Name of applicant] hereby certifies
       that it did not and will not use in any capacity the services of
       any person debarred under section 306 of the Federal Food,
       Drug, and Cosmetic Act in connection with this application.”
       Applicant may not use wording such as, “To the best of my
       knowledge…”
       Field Copy Certification                                           YES   NO   NA   Comment
       (NDAs/NDA efficacy supplements only)
       For paper submissions only: Is a Field Copy
       Certification (that it is a true copy of the CMC technical
       section) included?

       Field Copy Certification is not needed if there is no CMC
       technical section or if this is an electronic submission (the
       Field Office has access to the EDR)

       If maroon field copy jackets from foreign applicants are
       received, return them to CDR for delivery to the appropriate
       field office.




          Version: 12/05/2016                                                                        7

                                                                                            FDA000426
Reference ID: 4046335
                   Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 20 of 134
                                                                                                               SJA-20


       Controlled Substance/Product with Abuse                            YES       NO      NA    Comment
       Potential
       For NMEs:                                                                                  Although already
       Is an Abuse Liability Assessment, including a proposal for                                 Schedule II, the
                                                                                                  Sponsor was informed
       scheduling, submitted per 21 CFR 314.50(d)(5)(vii)?                                        at pre-NDA that the
                                                                                                  NDA submission must
       If yes, date consult sent to the Controlled Substance Staff:                               include a proposal for
                                                                                                  the scheduling of the
                                                                                                  drug product under the
       For non-NMEs:                                                                              Controlled Substances
       Date of consult sent to Controlled Substance Staff :                                       Act. Other data in the
       December 5, 2016                                                                           NDA should include
                                                                                                  abuse & diversion
                                                                                                  information collected
                                                                                                  from the clinical
                                                                                                  studies.

       Pediatrics                                                         YES       NO      NA    Comment
       PREA

       Does the application trigger PREA?

       If yes, notify PeRC@fda.hhs.gov to schedule required PeRC
       meeting2

       Note: NDAs/BLAs/efficacy supplements for new active
       ingredients (including new fixed combinations), new indications,
       new dosage forms, new dosing regimens, or new routes of
       administration trigger PREA. All waiver & deferral requests,
       pediatric plans, and pediatric assessment studies must be
       reviewed by PeRC prior to approval of the
       application/supplement.
       If the application triggers PREA, is there an agreed Initial
       Pediatric Study Plan (iPSP)?

       If no, may be an RTF issue - contact DPMH for advice.
       If required by the agreed iPSP, are the pediatric studies
       outlined in the agreed iPSP completed and included in the
       application?

       If no, may be an RTF issue - contact DPMH for advice.
       BPCA:

       Is this submission a complete response to a pediatric
       Written Request?

       If yes, notify Pediatric Exclusivity Board RPM (pediatric
       exclusivity determination is required3



          2

          http://inside.fda.gov:9003/CDER/OfficeofNewDrugs/OfficeofNonprescriptionProducts/PediatricandMaternalHea
          lthStaff/ucm027829.htm
          3

          http://inside.fda.gov:9003/CDER/OfficeofNewDrugs/OfficeofNonprescriptionProducts/PediatricandMaternalHea
          lthStaff/ucm027837.htm
          Version: 12/05/2016                                                                                     8

                                                                                                       FDA000427
Reference ID: 4046335
                    Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 21 of 134
                                                                                                                       SJA-21


       Proprietary Name                                                       YES          NO      NA     Comment
       Is a proposed proprietary name submitted?                                                          Submitted in a
                                                                                                          separate submission,
       If yes, ensure that the application is also coded with the                                         and under review by
       supporting document category, “Proprietary Name/Request for                                        OSE.
       Review.”
       REMS                                                                YES             NO     NA      Comment
       Is a REMS submitted?

       If yes, send consult to OSE/DRISK and notify OC/
       OSI/DSC/PMSB via the CDER OSI RMP mailbox
       Prescription Labeling                                                   Not applicable
       Check all types of labeling submitted.                                  Package Insert (Prescribing Information)(PI)
                                                                               Patient Package Insert (PPI)
                                                                               Instructions for Use (IFU)
                                                                               Medication Guide (MedGuide)
                                                                               Carton labeling
                                                                               Immediate container labels
                                                                               Diluent labeling
                                                                               Other (specify)
                                                                              YES          NO      NA     Comment
       Is Electronic Content of Labeling (COL) submitted in SPL
       format?

       If no, request applicant to submit SPL before the filing date.
       Is the PI submitted in Physician Labeling Rule (PLR)
       format?4

       If PI not submitted in PLR format, was a waiver or
       deferral requested before the application was received or
       in the submission? If requested before application was
       submitted, what is the status of the request?

       If no waiver or deferral, request applicant to submit labeling in
       PLR format before the filing date.
       For applications submitted on or after June 30, 2015:
       Is the PI submitted in Pregnancy and Lactation Labeling
       Rule (PLLR) format?

       Has a review of the available pregnancy, lactation, and                                            MHT consulted to
       females and males of reproductive potential data (if                                               review December 5,
       applicable) been included?                                                                         2016.
       For applications submitted on or after June 30, 2015:
       If PI not submitted in PLLR format, was a waiver or
       deferral requested before the application was received or
       in the submission? If requested before application was
       submitted, what is the status of the request?

       If no waiver or deferral, request applicant to submit labeling in
       PLLR format before the filing date.



          4   http://inside fda.gov:9003/CDER/OfficeofNewDrugs/ImmediateOffice/LabelingDevelopmentTeam/ucm025576.htm
          Version: 12/05/2016                                                                                           9

                                                                                                               FDA000428
Reference ID: 4046335
                   Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 22 of 134
                                                                                                           SJA-22

       Has all labeling [(PI, patient labeling (PPI, MedGuide,                               December 5, 2016
       IFU), carton and immediate container labeling)] been
       consulted to OPDP?
       Has PI and patient labeling (PPI, MedGuide, IFU) been
       consulted to OSE/DRISK? (send WORD version if
       available)

       Has all labeling [PI, patient labeling (PPI, MedGuide,                                December 5, 2016
       IFU) carton and immediate container labeling, PI, PPI
       been consulted/sent to OSE/DMEPA and appropriate
       CMC review office in OPQ (OBP or ONDP)?

       OTC Labeling                                                    Not Applicable
       Check all types of labeling submitted.                         Outer carton label
                                                                      Immediate container label
                                                                      Blister card
                                                                      Blister backing label
                                                                      Consumer Information Leaflet (CIL)
                                                                      Physician sample
                                                                      Consumer sample
                                                                      Other (specify)
                                                                      YES        NO    NA    Comment
       Is electronic content of labeling (COL) submitted?

       If no, request in 74-day letter.
       Are annotated specifications submitted for all stock
       keeping units (SKUs)?

       If no, request in 74-day letter.
       If representative labeling is submitted, are all represented
       SKUs defined?

       If no, request in 74-day letter.
       All labeling/packaging sent to OSE/DMEPA?

       Other Consults                                                 YES        NO    NA    Comment
       Are additional consults needed? (e.g., IFU to CDRH; QT                                QT-IRT consulted
       study report to QT Interdisciplinary Review Team)                                     January 4, 2017.

       If yes, specify consult(s) and date(s) sent:
       Meeting Minutes/SPAs                                           YES        NO    NA    Comment
       End-of Phase 2 meeting(s)?
       Date(s):


       Pre-NDA/Pre-BLA/Pre-Supplement meeting(s)?                                            Minutes dated
       Date: July 14, 2015                                                                   8/14/2105

       Any Special Protocol Assessments (SPAs)?
       Date(s):




          Version: 12/05/2016                                                                              10

                                                                                                  FDA000429
Reference ID: 4046335
                     Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 23 of 134
                                                                                                    SJA-23

                                                ATTACHMENT

                                           MEMO OF FILING MEETING

          DATE: January 12, 2017

          BACKGROUND: This is an application for Topical Cocaine, a marketed, unapproved drug.

          REVIEW TEAM:

                 Discipline/Organization                          Names                Present at
                                                                                       filing
                                                                                       meeting?
                                                                                       (Y or N)
          Regulatory Project Management         RPM:           Diana Walker            Y
                                                CPMS/TL: Parinda Jani                  N
          Cross-Discipline Team Leader (CDTL)   Leah Crisafi                           Y

          Division Director/Deputy              Sharon Hertz                           Y
                                                Rigoberto Roca                         Y
          Office Director/Deputy                n/a                                    N

          Clinical                              Reviewer:      Renee Petit-Scott       Y

                                                TL:            Leah Crisafi            Y

          Clinical Pharmacology                 Reviewer:      Deep Kwatra             Y
                                                               Wei Qiu (Filing Only)   Y
                                                TL:            Yun Xu                  Y

           Pharmacometrics                     Reviewer:      n/a                     N
          Biostatistics                         Reviewer:      Feng Li                 Y

                                                TL:            David Petullo           Y




          Version: 12/05/2016                                                                       11

                                                                                             FDA000430
Reference ID: 4046335
                  Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 24 of 134
                                                                                            SJA-24


          Nonclinical                          Reviewer:   Belinda Hayes            Y
          (Pharmacology/Toxicology)
                                               TL:         Newton Woo               Y
                                                           Daniel Mellon            Y
          Product Quality (CMC) Review Team:   ATL:        Ciby Abraham             Y

                                               RBPM:       Steven Kinsley           Y

             Drug Substance                   Reviewer:     Sam Bain               N
                                                             Donna Christner        N
             Drug Product                     Reviewer: Valerie Amspacher          Y
             Process                          Reviewer: Tarun Mehta                N
                                                             Ubrani Venkataram      N
             Microbiology                     Reviewer: Denise Miller              N
             Facility                         Reviewer: Whenzheng Zhang            N
                                                             Derek Smith            N
             Biopharmaceutics                 Reviewer: n/a                        N
             Other (e.g., Branch Chiefs, EA   Julia Pinto (Branch Chief)           N
              Reviewer)
          OMP/OPDP (PI, PPI, MedGuide, IFU,    Reviewer:   Koung Lee                Y
          carton and immediate container
          labeling)                            TL:         n/a                      N

          OSE/DMEPA (proprietary name,         Reviewer:   James Schlick            Y
          carton/container labeling)
                                               TL:         Vicky Borders-Hemphill   N

          OSE/DRISK (REMS)                     Reviewer:   Kimberly Lehrfeld        N

                                               TL:         n/a                      N




          Version: 12/05/2016                                                                12

                                                                                        FDA000431
Reference ID: 4046335
                  Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 25 of 134
                                                                                                                            SJA-25


          Bioresearch Monitoring (OSI)                 Reviewer:          John Lee                                  N

                                                       TL:                Janice Pohlman                            N

          Controlled Substance Staff (CSS)             Reviewer:          Kit Bonson                                Y

                                                       TL:                n/a                                       N

          Other reviewers/disciplines

                                                       Reviewer:          Jane Liedtka                              N
          Maternal Health Team
                                                       TL:                Miriam Dinatale                           N

          Other attendees                              Astrid Lopez-Goldberg                                        Y
                                                       Sally Loewke                                                 Y
                                                       Kerri-Ann Jennings                                           Y
                                                       David Tyler Coyle                                            Y
                                                       *For additional lines, right click here and select “insert
                                                       rows below”


          FILING MEETING DISCUSSION:

          GENERAL
           505(b)(2) filing issues:                                                  Not Applicable

                  o     Is the application for a duplicate of a listed                YES           NO
                        drug and eligible for approval under section
                        505(j) as an ANDA?

                  o     Did the applicant provide a scientific                        YES           NO
                        “bridge” demonstrating the relationship
                        between the proposed product and the
                        referenced product(s)/published literature?

              Describe the scientific bridge (e.g., information to              The applicant is relying on
              demonstrate sufficient similarity between the                     information in the published literature
              proposed product and the listed drug(s) such as                   for nonclinical pharmacology,
              BA/BE studies or to justify reliance on information               reproductive toxicology, and
              described in published literature):                               carcinogenicity studies.

             Per reviewers, are all parts in English or English                      YES
              translation?                                                            NO

              If no, explain:

             Electronic Submission comments                                          Not Applicable
                                                                                      No comments
              List comments:




          Version: 12/05/2016                                                                                                13

                                                                                                                        FDA000432
Reference ID: 4046335
                  Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 26 of 134
                                                                                                              SJA-26


          CLINICAL                                                          Not Applicable
                                                                            FILE
                                                                            REFUSE TO FILE

          Comments:                                                         Review issues for 74-day letter

             Clinical study site(s) inspections(s) needed?                 YES
                                                                            NO
              If no, explain:


             Advisory Committee Meeting needed?                            YES
                                                                         Date if known:
          Comments:                                                         NO
                                                                            To be determined

          If no, for an NME NDA or original BLA, include the             Reason:
          reason. For example:
                    o this drug/biologic is not the first in its class
                    o the clinical study design was acceptable
                    o the application did not raise significant safety
                        or efficacy issues
                    o the application did not raise significant public
                        health questions on the role of the
                        drug/biologic in the diagnosis, cure,
                        mitigation, treatment or prevention of a
                        disease

             If the application is affected by the AIP, has the            Not Applicable
              division made a recommendation regarding whether              YES
              or not an exception to the AIP should be granted to           NO
              permit review based on medical necessity or public
              health significance?

              Comments:

          CONTROLLED SUBSTANCE STAFF                                        Not Applicable
           Abuse Liability/Potential                                       FILE
                                                                            REFUSE TO FILE

          Comments:                                                         Review issues for 74-day letter

          CLINICAL MICROBIOLOGY                                             Not Applicable
                                                                            FILE
                                                                            REFUSE TO FILE

          Comments:                                                         Review issues for 74-day letter




          Version: 12/05/2016                                                                                 14

                                                                                                        FDA000433
Reference ID: 4046335
                  Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 27 of 134
                                                                                                     SJA-27


          CLINICAL PHARMACOLOGY                                    Not Applicable
                                                                   FILE
                                                                   REFUSE TO FILE

          Comments: IR to be sent after the filing meeting.        Review issues for 74-day letter
           Clinical pharmacology study site(s) inspections(s)     YES
            needed?                                                NO

          BIOSTATISTICS                                            Not Applicable
                                                                   FILE
                                                                   REFUSE TO FILE

                                                                   Review issues for 74-day letter
          Comments:

          NONCLINICAL                                              Not Applicable
          (PHARMACOLOGY/TOXICOLOGY)                                FILE
                                                                   REFUSE TO FILE

                                                                   Review issues for 74-day letter
          Comments:

          PRODUCT QUALITY (CMC)                                    Not Applicable
                                                                   FILE
                                                                   REFUSE TO FILE

          Comments: IRs for microbiology and other OPQ             Review issues for 74-day letter
          disciplines will be sent at a future date by the CMC
          RPM.
          New Molecular Entity (NDAs only)

             Is the product an NME?                               YES
                                                                   NO

          Environmental Assessment

             Categorical exclusion for environmental assessment   YES
              (EA) requested?                                      NO

              If no, was a complete EA submitted?                  YES
                                                                   NO
          Comments:

          Facility Inspection                                      Not Applicable

             Establishment(s) ready for inspection?               YES
                                                                   NO

          Comments:




          Version: 12/05/2016                                                                        15

                                                                                               FDA000434
Reference ID: 4046335
                  Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 28 of 134
                                                                                  SJA-28

          APPLICATIONS IN THE PROGRAM (PDUFA V)                        N/A
          (NME NDAs/Original BLAs)

             Were there agreements made at the application’s          YES
              pre-submission meeting (and documented in the            NO
              minutes) regarding certain late submission
              components that could be submitted within 30 days
              after receipt of the original application?

             If so, were the late submission components all           YES
              submitted within 30 days?                                NO


             What late submission components, if any, arrived
              after 30 days?




             Was the application otherwise complete upon              YES
              submission, including those applications where there     NO
              were no agreements regarding late submission
              components?


             Is a comprehensive and readily located list of all       YES
              clinical sites included or referenced in the             NO
              application?

             Is a comprehensive and readily located list of all       YES
              manufacturing facilities included or referenced in the   NO
              application?




          Version: 12/05/2016                                                         16

                                                                             FDA000435
Reference ID: 4046335
                  Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 29 of 134
                                                                                                                   SJA-29


                                   REGULATORY PROJECT MANAGEMENT

          Signatory Authority: Sharon Hertz, Director, DAAAP

          Date of Mid-Cycle Meeting (for NME NDAs/BLAs in “the Program” PDUFA V):
          April 18, 2017

          21st Century Review Milestones (see attached) (listing review milestones in this document is
          optional): Wrap-Up – August 17, 2017

          Comments:

                                REGULATORY CONCLUSIONS/DEFICIENCIES

                  The application is unsuitable for filing. Explain why:

                  The application, on its face, appears to be suitable for filing.

                  Review Issues:

                      No review issues have been identified for the 74-day letter.
                      Review issues have been identified for the 74-day letter.

                  Review Classification:

                      Standard Review
                      Priority Review

                                                   ACTION ITEMS

                  Ensure that any updates to the review priority (S or P) and classifications/properties are
                  entered into the electronic archive (e.g., chemical classification, combination product
                  classification, orphan drug).
                  If RTF, notify everyone who already received a consult request, OSE PM, and RBPM

                  If filed, and the application is under AIP, prepare a letter either granting (for signature by
                  Center Director) or denying (for signature by ODE Director) an exception for review.

                  If priority review, notify applicant in writing by day 60 (see CST for choices)

                  Send review issues/no review issues by day 74

                  Conduct a PLR format labeling review and include labeling issues in the 74-day letter

                  Update the PDUFA V DARRTS page (for applications in the Program)

                  Other


          Annual review of template by OND ADRAs completed: April 2016




          Version: 12/05/2016                                                                                      17

                                                                                                           FDA000436
Reference ID: 4046335
                    Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 30 of 134
                                                                                                 SJA-30
     ---------------------------------------------------------------------------------------------------------
     This is a representation of an electronic record that was signed
     electronically and this page is the manifestation of the electronic
     signature.
     ---------------------------------------------------------------------------------------------------------
     /s/
     ----------------------------------------------------
     DIANA L WALKER
     01/25/2017




                                                                                           FDA000437
Reference ID: 4046335
                     Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 31 of 134
                                Controlled Substance Staff (CSS) Filing Checklist for NDA                                              SJA-31
      NDA Number: 209,963            Applicant:                                                                       Date: Jan 25, 2017
      Drug Name: Cocaine 4% solution IND Number: 118,527

                                     Checklist                                                  Yes No NA Comment
      Did CSS participate in previous review of this drug?                                       x        CSS had no concerns about a
                                                                                                          Phase 3 study (July 2013)

      Abuse potential assessment is required if any of the following are
      true for a drug12:
      It affects the CNS                                                      x
      It is chemically or pharmacologically similar to other drugs with known x
      abuse potential
      It produces psychoactive effects such as sedation, euphoria, and mood   x
      changes

      Is the drug a new molecular entity?                                                               x          Cocaine has been a Sch. II drug
                                                                                                                   since 1970
      Is this a new or novel drug formulation?3                                                   x                 4% solution (40 mg/ml) for
                                                                                                                   local anesthesia via nasal
                                                                                                                   cavities

      Content of NDA abuse potential section:4
      Module 1: Administrative Information and Prescribing Information
      1.11.4 Multiple Module Information Amendment contains:
       A summary, interpretation, and discussion of abuse potential data                               x
          provided in the NDA.
       A link to a table of contents that provides additional links to all                             x
          studies (non-clinical and clinical) and references related to the
          assessment of abuse potential.
       A proposal and rationale for placement, or not, of a drug into a                                x          Sponsor states product is Sch.
          particular Schedule of the CSA                                                                           II in proposed drug label
      Module 2: Summaries
      2.4 Nonclinical Overview - includes a brief statement outlining the
      nonclinical studies performed to assess abuse potential.

      Module 3: Quality
      3.2.P.1 Description and Composition of the Drug Product - extraction of x
      the drug substance (solvents, pH, or mechanical manipulation).
      Is there an assessment of extractability/formulation release                                      x
      characteristics of intact and manipulated product?
      3.2.P.2 Description and Composition of the Drug Product - describes the
      development of any components of the drug product that were included
      to address accidental or intentional misuse.
       Is this an extended release or abuse-deterrent formulation?                                      x
      Module 4: Nonclinical Study Reports
      4.2.1 Pharmacology                                                                                x

      1 21 CFR 314.50(d)(5)(vii1): If the drug has a potential for abuse, a description and analysis of studies or information related to abuse of the
      drug, including a proposal for scheduling under the Controlled Substances Act. A description of any studies related to overdosage is also
      required, including information on dialysis, antidotes, or other treatments, if known.
      2 21USC811(f) Abuse potential:If, at the time a new-drug application is submitted to the Secretary for any drug having a stimulant,
      depressant, or hallucinogenic effect on the central nervous system, it appears that such drug has an abuse potential, such information shall
      be forwarded by the Secretary to the Attorney General.



                                                                             1 of 2                                           FDA000438
Reference ID: 4046531
                  Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 32 of 134
                           Controlled Substance Staff (CSS) Filing Checklist for NDA                       SJA-32

                                      Checklist                                Yes No NA Comment
      4.2.1.1 Primary Pharmacodynamics - binding profile                            x
      Are in vitro receptor binding studies included?                               x
      Are functional assays included?                                               x

      Animal Behavioral and Dependence Pharmacology
      Was a self administration study conducted?                                     x
      Was a conditioned place preference study conducted?                            x
      Was a drug discrimination study conducted?                                     x
      Was a physical dependence study conducted?                                     x

      Module 5: Clinical Study Reports
      5.3.5.4 Other Study Reports
      Human abuse potential study:
      Was a human abuse potential study conducted?                                   x
      Are all the primary data included in the NDA?                                      x
      Is a Statistics consult necessary?                                                 x
      Preparation of study drug treatments                                               x
      Other Clinical trials:
      Are all abuse/misuse Case Report Forms submitted?                                  x

      Labeling
      Section 9.0 text proposed?                                                x

      Postmarketing activities [PMRs, PMCs, REMS]                                        x

      Scheduling activities
      Is the drug already scheduled?                                            x            Schedule II




      Is NDA FILEABLE from a CSS perspective?
      Yes. This is a 505(b)2 application and does not contain abuse potential studies.


      CSS Reviewer:           Katherine Bonson, Ph.D.                   Date: January 25, 2017
      CSS Reviewer::          Silvia Calderon, Ph.D.                    Date: January 25, 2017
      CSS Director:           Michael Klein, Ph.D.                      Date: January 25, 2017




                                                               2 of 2                                FDA000439
Reference ID: 4046531
                    Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 33 of 134
                                                                                                 SJA-33
     ---------------------------------------------------------------------------------------------------------
     This is a representation of an electronic record that was signed
     electronically and this page is the manifestation of the electronic
     signature.
     ---------------------------------------------------------------------------------------------------------
     /s/
     ----------------------------------------------------
     KATHERINE R BONSON
     01/25/2017

     SILVIA N CALDERON
     01/25/2017

     MICHAEL KLEIN
     01/26/2017




                                                                                           FDA000440
Reference ID: 4046531
                    Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 34 of 134
                                                                                                           SJA-34


            From:            Walker, Diana
            To:              Melissa Goodhead
            Subject:         NDA 209963 Labeling Comments draft 30Nov17
            Date:            Thursday, November 30, 2017 10:15:33 AM
            Attachments:     draft NDA 209963 PI label to GLS 30Nov17.docx
            Importance:      High


            Dear Melissa,

            Please find attached the package insert label in track changes for NDA 209963, containing edits and
            comments in response to your proposed labeling.

            Please review this document, and:

               1. Accept the changes with which you agree. You can also respond to the balloon comments
                  with your response by adding your own balloon comment. If you accept the change and
                  have no responses, you can delete those comment bubbles from the Agency.
               2. Make revisions (in track-changes!!) and add a rationale comment for any language with
                  which you do not agree (the rationale can be added as a comment balloon).
               3. Please check for the accuracy of the cross references, TOC, etc.
               4. Please check for any formatting or typographical errors and make those corrections.


            Please return the label to me via email only. The label you send back should be in track-changes
            with only the new edits you have added (per #1 above, accept all the track changes you agree with)
            and the comment bubbles. There is no need to submit formally to your NDA at this time, as there
            may be additional negotiation of the language before the action date. If you could review this label
            and return your comments if at all possible by Tuesday, December 5 or as soon after that as
            possible, so that we can keep the process moving as quickly as possible to finalize the label. Note
            that, the Maternal Health Team requested a reference for a statement in Section 8.1. If it will take
            longer to retrieve that reference, go ahead and send your edited label in advance and you can follow
            with the reference in a few days after, if that would be helpful in expediting your review and return
            of the edited label.

            Kindly acknowledge receipt of this email, and please provide an estimated date by which you will
            return the document with your edits and comments.

            Warm regards,

            Diana




            Diana L. Walker, Ph.D.
            Sr. Regulatory Health Project Manager
            FDA/CDER/ODE II/DAAAP
            Tel: 301-796-4029



                                                                                                    FDA000914
Reference ID: 4189838
                 Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 35 of 134
                                                                                 SJA-35

            Email: Diana.Walker@fda.hhs.gov




                                                                            FDA000915
Reference ID: 4189838
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 36 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 37 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 38 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 39 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 40 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 41 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 42 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 43 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 44 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 45 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 46 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 47 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 48 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 49 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 50 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 51 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 52 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 53 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 54 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 55 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 56 of 134
                    Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 57 of 134
                                                                                                 SJA-57
     ---------------------------------------------------------------------------------------------------------
     This is a representation of an electronic record that was signed
     electronically and this page is the manifestation of the electronic
     signature.
     ---------------------------------------------------------------------------------------------------------
     /s/
     ----------------------------------------------------
     DIANA L WALKER
     12/04/2017




                                                                                           FDA000937
Reference ID: 4189838
                    Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 58 of 134
                                                                                                            SJA-58


            From:            Walker, Diana
            To:              Melissa Goodhead
            Subject:         NDA 209963 Labeling Comments 12Dec17
            Date:            Tuesday, December 12, 2017 8:27:17 AM
            Attachments:     Draft PI label for NDA 209963-FDA edits - 12Dec17.docx
            Importance:      High


            Dear Melissa,

            Please find attached the package insert label in track changes for NDA 209963, containing edits and
            comments in response to your proposed labeling.

            Please review this document, and:

                1. Accept the changes with which you agree. You can also respond to the balloon comments
                   with your response by adding your own balloon comment. If you accept the change and
                   have no responses, you can delete those comment bubbles from the Agency.
                2. Make revisions (in track-changes!!) and add a rationale comment for any language with
                   which you do not agree (the rationale can be added as a comment balloon).
                3. Please check for the accuracy of the cross references, TOC, etc.
                4. Please check for any formatting or typographical errors and make those corrections.


            Please return the label to me via email only. The label you send back should be in track-changes
            with only the new edits you have added (per #1 above, accept all the track changes you agree with)
            and the comment bubbles. There is no need to submit formally to your NDA at this time, as there
            may be additional negotiation of the language before the action date. If you could review this label
            and return your comments if at all possible by tomorrow, Wednesday, December 13 or as soon
            after that as possible, so that we can keep the process moving as quickly as possible to finalize the
            label.

            Kindly acknowledge receipt of this email.

            Warm regards,

            Diana




            Diana L. Walker, Ph.D.
            Sr. Regulatory Health Project Manager
            FDA/CDER/ODE II/DAAAP
            Tel: 301-796-4029
            Email: Diana.Walker@fda.hhs.gov




                                                                                                     FDA001253
Reference ID: 4194525
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 59 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 60 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 61 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 62 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 63 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 64 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 65 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 66 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 67 of 134
                                                                SJA-67




                                                           FDA001262
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 68 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 69 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 70 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 71 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 72 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 73 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 74 of 134
                                                                SJA-74




                                                           FDA001269
                    Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 75 of 134
                                                                                                 SJA-75
     ---------------------------------------------------------------------------------------------------------
     This is a representation of an electronic record that was signed
     electronically and this page is the manifestation of the electronic
     signature.
     ---------------------------------------------------------------------------------------------------------
     /s/
     ----------------------------------------------------
     DIANA L WALKER
     12/13/2017




                                                                                           FDA001270
Reference ID: 4194525
                    Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 76 of 134
                                                                                                            SJA-76


            From:            Walker, Diana
            To:              Melissa Goodhead
            Subject:         NDA 209963 Labeling Information Request 07dec17
            Date:            Thursday, December 07, 2017 11:23:36 AM
            Attachments:     Carton and Container Final.pdf
            Importance:      High


            Dear Melissa,

            Given that your proprietary name was conditionally approved, please resubmit your draft labels with
            the new name as soon as possible, or by no later than Tuesday, December 12, 2017.

            I have attached your current labels for reference, but in the place of Cocaine Hydrochloride Topical
            Solution, insert this in the container label and carton: GOPRELTO (cocaine hydrochloride) nasal
            solution.


            Warm regards,

            Diana


            Diana L. Walker, Ph.D.
            Sr. Regulatory Health Project Manager
            FDA/CDER/ODE II/DAAAP
            Tel: 301-796-4029
            Email: Diana.Walker@fda.hhs.gov




                                                                                                     FDA001271
Reference ID: 4194522
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 77 of 134
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 78 of 134
                                                                SJA-78




                                                           FDA001273
                    Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 79 of 134
                                                                                                 SJA-79
     ---------------------------------------------------------------------------------------------------------
     This is a representation of an electronic record that was signed
     electronically and this page is the manifestation of the electronic
     signature.
     ---------------------------------------------------------------------------------------------------------
     /s/
     ----------------------------------------------------
     DIANA L WALKER
     12/13/2017




                                                                                           FDA001274
Reference ID: 4194522
                     Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 80 of 134
                                Controlled Substance Staff (CSS) Filing Checklist for NDA                                              SJA-80
      NDA Number: 209,575                                        Applicant: Lannett Company, Inc.                          Date: Nov.1, 2017
      Drug Name: Cocaine 4% and 10% solution                     IND Number: 106,499

                                     Checklist                                                  Yes No NA Comment
      Did CSS participate in previous review of this drug?                                       x        We only attended a pre-NDA
                                                                                                          meeting in March 2017

      Abuse potential assessment is required if any of the following are
      true for a drug12:
      It affects the CNS                                                      x
      It is chemically or pharmacologically similar to other drugs with known x
      abuse potential
      It produces psychoactive effects such as sedation, euphoria, and mood   x
      changes

      Is the drug a new molecular entity?                                                               x          Cocaine has been a Sch. II drug
                                                                                                                   since 1970
      Is this a new or novel drug formulation?3                                                   x                 4% and 10% solution for local
                                                                                                                   anesthesia via nasal cavities

      Content of NDA abuse potential section:4
      Module 1: Administrative Information and Prescribing Information
      1.11.4 Multiple Module Information Amendment contains:
       A summary, interpretation, and discussion of abuse potential data                               x
          provided in the NDA.
       A link to a table of contents that provides additional links to all                             x
          studies (non-clinical and clinical) and references related to the
          assessment of abuse potential.
       A proposal and rationale for placement, or not, of a drug into a                                x          Sponsor proposed maintenance
          particular Schedule of the CSA                                                                           in Sch II in March 2017 mtg
      Module 2: Summaries
      2.4 Nonclinical Overview - includes a brief statement outlining the
      nonclinical studies performed to assess abuse potential.

      Module 3: Quality
      3.2.P.1 Description and Composition of the Drug Product - extraction of x
      the drug substance (solvents, pH, or mechanical manipulation).
      Is there an assessment of extractability/formulation release                                      x
      characteristics of intact and manipulated product?
      3.2.P.2 Description and Composition of the Drug Product - describes the
      development of any components of the drug product that were included
      to address accidental or intentional misuse.
       Is this an extended release or abuse-deterrent formulation?                                      x
      Module 4: Nonclinical Study Reports
      4.2.1 Pharmacology                                                                                x
      4.2.1.1 Primary Pharmacodynamics - binding profile                                                x

      1 21 CFR 314.50(d)(5)(vii1): If the drug has a potential for abuse, a description and analysis of studies or information related to abuse of the
      drug, including a proposal for scheduling under the Controlled Substances Act. A description of any studies related to overdosage is also
      required, including information on dialysis, antidotes, or other treatments, if known.
      2 21USC811(f) Abuse potential:If, at the time a new-drug application is submitted to the Secretary for any drug having a stimulant,
      depressant, or hallucinogenic effect on the central nervous system, it appears that such drug has an abuse potential, such information shall
      be forwarded by the Secretary to the Attorney General.



                                                                             1 of 2                                  FDASUPP011883
Reference ID: 4179017
                  Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 81 of 134
                           Controlled Substance Staff (CSS) Filing Checklist for NDA                       SJA-81

                                      Checklist                                Yes No NA Comment
      Are in vitro receptor binding studies included?                               x
      Are functional assays included?                                               x

      Animal Behavioral and Dependence Pharmacology
      Was a self administration study conducted?                                     x
      Was a conditioned place preference study conducted?                            x
      Was a drug discrimination study conducted?                                     x
      Was a physical dependence study conducted?                                     x

      Module 5: Clinical Study Reports
      5.3.5.4 Other Study Reports
      Human abuse potential study:
      Was a human abuse potential study conducted?                                   x
      Are all the primary data included in the NDA?                                      x
      Is a Statistics consult necessary?                                                 x
      Preparation of study drug treatments                                               x
      Other Clinical trials:
      Are all abuse/misuse Case Report Forms submitted?                                  x

      Labeling
      Section 9.0 text proposed?                                                x

      Postmarketing activities [PMRs, PMCs, REMS]                                        x

      Scheduling activities
      Is the drug already scheduled?                                            x            Schedule II




      Is NDA FILEABLE from a CSS perspective?
      Yes. This is a 505(b)2 application and does not contain abuse potential studies.


      CSS Reviewer:            Katherine Bonson, Ph.D.                  Date: November 8, 2017
      CSS Reviewer::           Silvia Calderon, Ph.D.                   Date: November 8, 2017
      CSS Director:            Dominic Chiapperino, Ph.D.               Date: November 8, 2017




                                                               2 of 2                         FDASUPP011884
Reference ID: 4179017
                    Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 82 of 134
                                                                                                 SJA-82
     ---------------------------------------------------------------------------------------------------------
     This is a representation of an electronic record that was signed
     electronically and this page is the manifestation of the electronic
     signature.
     ---------------------------------------------------------------------------------------------------------
     /s/
     ----------------------------------------------------
     KATHERINE R BONSON
     11/08/2017

     SILVIA N CALDERON
     11/09/2017

     DOMINIC CHIAPPERINO
     11/13/2017




                                                                                     FDASUPP011885
Reference ID: 4179017
                 Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 83 of 134
                                                                                                              SJA-83
                 CLINICAL FILING CHECKLIST FOR NDA/BLA or Supplement

              NDA/BLA Number: 209575                  Applicant: Cody                  Stamp Date: 21 Sept 2017
                                                      Laboratories, Inc.
              Drug Name: Cocaine HCl                  NDA/BLA Type: 505(b)(2)


              On initial overview of the NDA/BLA application for filing:

                                    Content Parameter                            Yes   No   NA        Comment
              FORMAT/ORGANIZATION/LEGIBILITY
              1. Identify the general format that has been used for this                          eCTD
                  application, e.g., electronic common technical document
                  (eCTD).
              2. Is the clinical section legible and organized in a manner to    X
                  allow substantive review to begin?
              3. Is the clinical section indexed (using a table of contents)     X
                  and paginated in a manner to allow substantive review to
                  begin?
              4. For an electronic submission, is it possible to navigate the    X
                  application in order to allow a substantive review to begin
                  (e.g., are the bookmarks adequate)?
              5. Are all documents submitted in English or are English           X
                  translations provided when necessary?
              LABELING
              6. Has the applicant submitted a draft prescribing information     X
                  that appears to be consistent with the Physician Labeling
                  Rule (PLR) regulations and guidances (see
                  http://www.fda.gov/Drugs/GuidanceComplianceRegulatory
                  Information/LawsActsandRules/ucm084159 htm
              SUMMARIES
              7. Has the applicant submitted all the required discipline         X
                  summaries (i.e., Module 2 summaries)?
              8. Has the applicant submitted the integrated summary of           X
                  safety (ISS)?
              9. Has the applicant submitted the integrated summary of           X
                  efficacy (ISE)?
              10. Has the applicant submitted a benefit-risk analysis for the    X
                  product?
              11. Indicate if the Application is a 505(b)(1) or a 505(b)(2).                      505(b)(2)
              505(b)(2) Applications
              12. If appropriate, what is the relied upon listed drug(s)?                   X
              13. Did the applicant provide a scientific bridge demonstrating               X
                  the relationship between the proposed product and the listed
                  drug(s)/published literature?
              14. Describe the scientific bridge (e.g., BA/BE studies)                      X
              DOSAGE
              15. If needed, has the applicant made an appropriate attempt to    X
                  determine the correct dosage regimen for this product (e.g.,
                  appropriately designed dose-ranging studies)?

                  Study Number: LNT-P6-733
                  Study Title: Single Dose Crossover Bioavailability Study
                  of Cocaine HCl 4% and 10% Solutions Following Topical
                  Applications in the Nasal Cavity in Healthy Male and

              File name: 5_Clinical Filing Checklist for NDA_BLA or Supplement 010908
                                                          1
                                                                                  FDASUPP011891
Reference ID: 4184160
                 Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 84 of 134
                                                                                                            SJA-84
                 CLINICAL FILING CHECKLIST FOR NDA/BLA or Supplement

                                    Content Parameter                           Yes   No   NA        Comment
                  Female Volunteers.
                  Sample Size: 36 subjects
                  Treatment Arms: Cocaine HCl topical solution 4%,
                  cocaine HCl topical solution 10%, and placebo solution,
                  single dose intranasal
                  Location in submission: 5.3.3.1

                  Study Number: COCA4vs10-001
                  Study Title: A Phase III Investigation of Topical
                  Application of Cocaine HCl 4% and 10% On Safety and
                  Efficacy in Local (topical) Anesthesia for Diagnostic
                  Procedures and Surgeries On or Through Accessible
                  Mucous Membranes of the Nasal Cavities.
                  Sample Size: 159 subjects (1:1:1 randomization;
                  4%:10%:placebo)
                  Treatment Arms:
                        up to 4 x 40 mg cocaine pledgets intranasal (4%,
                           up to 160 mg)
                        up to 4 x 100 mg cocaine pledgets intranasal (10%,
                           up to 400 mg)
                        placebo
                  Location in Submission: 5.3.5.1

                  Study Number: COCA4vs10-002
                  Study Title: A Phase III Investigation of Topical
                  Application of Cocaine HCl 4% Solution on Safety and
                  Efficacy and Cocaine HCl 4% and 10% Solution on Safety
                  in Local (topical) Anesthesia for Diagnostic Procedures and
                  Surgeries On or Through Accessible Mucous Membranes
                  of the Nasal Cavities.
                  Sample Size: 646 subjects (2:2:1 randomization;
                  4%:10%:placebo)
                  Treatment Arms:
                        4 x 40 mg cocaine pledgets intranasal (4%, 160
                           mg)
                        4 x 100 mg cocaine pledgets intranasal (10%, 400
                           mg)
                        placebo
                  Location in Submission: 5.3.5.1

              EFFICACY
              16. Do there appear to be the requisite number of adequate and    X               The Applicant did not
                  well-controlled studies in the application?                                   include efficacy
                                                                                                subgroup analyses for
                  Pivotal Study #1: COCA4vs10-001                                               gender, race, and age.
                  Indication: Local (topical) anesthesia for diagnostic                         An Information
                  procedures or surgeries on or through the accessible                          Request has been sent.
                  mucous membranes of the nasal cavities.                                       A response is
                                                                                                anticipated by
                  Pivotal Study #2: COCA4vs10-002                                               November 18, 2017.
                  Indication: Anesthesia prior to diagnostic
                  procedures or surgery of the accessible mucous
                  membranes of the nasal cavities.


              File name: 5_Clinical Filing Checklist for NDA_BLA or Supplement 010908
                                                          2
                                                                                  FDASUPP011892
Reference ID: 4184160
                  Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 85 of 134
                                                                                                                       SJA-85
                  CLINICAL FILING CHECKLIST FOR NDA/BLA or Supplement

                                     Content Parameter                            Yes   No      NA          Comment

              17. Do all pivotal efficacy studies appear to be adequate and       X                    We have sent an
                  well-controlled within current divisional policies (or to the                        Information Request
                  extent agreed to previously with the applicant by the                                regarding the timing of
                  Division) for approvability of this product based on                                 the unblinding to
                  proposed draft labeling?                                                             placebo and the von
                                                                                                       Frey Filament test. If
                                                                                                       large numbers of
                                                                                                       subjects were
                                                                                                       unblinded prior to the
                                                                                                       von Frey Filament
                                                                                                       test, the potential
                                                                                                       impact on reported
                                                                                                       results will be a matter
                                                                                                       for review.
              18. Do the endpoints in the pivotal studies conform to previous     X
                  Agency commitments/agreements? Indicate if there were
                  not previous Agency agreements regarding
                  primary/secondary endpoints.
              19. Has the application submitted a rationale for assuming the                   X
                  applicability of foreign data to U.S. population/practice of
                  medicine in the submission?
              SAFETY
              20. Has the applicant presented the safety data in a manner         X
                  consistent with Center guidelines and/or in a manner
                  previously requested by the Division?
              21. Has the applicant submitted adequate information to assess            X              The Applicant did not
                  the arythmogenic potential of the product (e.g., QT interval                         conduct a dedicated
                  studies, if needed)?                                                                 study to evaluate the
                                                                                                       potential effect of
                                                                                                       intranasal cocaine
                                                                                                       topical solutions on
                                                                                                       the QT interval. The
                                                                                                       adequacy of the
                                                                                                       subgroup analysis will
                                                                                                       be a matter for review.
              22. Has the applicant presented a safety assessment based on all    X                    The adequacy of the
                  current worldwide knowledge regarding this product?                                  Applicant’s summary
                                                                                                       of the published
                                                                                                       literature will be a
                                                                                                       matter of review.
              23. For chronically administered drugs, have an adequate                         X
                  number of patients (based on ICH guidelines for exposure1)
                  been exposed at the dosage (or dosage range) believed to be
                  efficacious?
              24. For drugs not chronically administered (intermittent or         X                    We advised the
                  short course), have the requisite number of patients been                            Applicant that 300
                  exposed as requested by the Division?                                                exposures would be


              1 For chronically administered drugs, the ICH guidelines recommend 1500 patients overall, 300-600
              patients for six months, and 100 patients for one year. These exposures MUST occur at the dose or dose
              range believed to be efficacious.
              File name: 5_Clinical Filing Checklist for NDA_BLA or Supplement 010908
                                                          3
                                                                                  FDASUPP011893
Reference ID: 4184160
                  Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 86 of 134
                                                                                                                        SJA-86
                  CLINICAL FILING CHECKLIST FOR NDA/BLA or Supplement

                                     Content Parameter                             Yes      No     NA           Comment
                                                                                                           adequate if the safety
                                                                                                           information from the
                                                                                                           studies conducted and
                                                                                                           the published literature
                                                                                                           reveal no safety
                                                                                                           signals for the to-be-
                                                                                                           marketed
                                                                                                           concentrations. In the
                                                                                                           Applicant’s Phase 3
                                                                                                           studies, 315 subjects
                                                                                                           were exposed to the
                                                                                                           4% cocaine HCl
                                                                                                           topical solution and
                                                                                                           313 subjects were
                                                                                                           exposed to the 10%
                                                                                                           cocaine HCl topical
                                                                                                           solution. An
                                                                                                           additional 36 subjects
                                                                                                           were exposed to both
                                                                                                           the 4% and 10%
                                                                                                           cocaine HCl solutions
                                                                                                           in the Phase 1,
                                                                                                           pharmacokinetic
                                                                                                           study. The adequacy
                                                                                                           of the safety database
                                                                                                           will be a matter for
                                                                                                           review. Refer to prior
                                                                                                           correspondence from
                                                                                                           us, October 2010.
              25. Has the applicant submitted the coding dictionary2 used for      X
                  mapping investigator verbatim terms to preferred terms?
              26. Has the applicant adequately evaluated the safety issues that    X                       The adequacy of the
                  are known to occur with the drugs in the class to which the                              QT evaluation will be
                  new drug belongs?                                                                        a matter for review.
                                                                                                           Refer to comments
                                                                                                           under Question 21 of
                                                                                                           this checklist.
              27. Have narrative summaries been submitted for all deaths and       X
                  adverse dropouts (and serious adverse events if requested
                  by the Division)?
              OTHER STUDIES
              28. Has the applicant submitted all special studies/data             X
                  requested by the Division during pre-submission
                  discussions?
              29. For Rx-to-OTC switch and direct-to-OTC applications, are                         X
                  the necessary consumer behavioral studies included (e.g.,
                  label comprehension, self selection and/or actual use)?
              PEDIATRIC USE


              2The “coding dictionary” consists of a list of all investigator verbatim terms and the preferred terms to
              which they were mapped. It is most helpful if this comes in as a SAS transport file so that it can be sorted
              as needed; however, if it is submitted as a PDF document, it should be submitted in both directions
              (verbatim -> preferred and preferred -> verbatim).
              File name: 5_Clinical Filing Checklist for NDA_BLA or Supplement 010908
                                                          4
                                                                                  FDASUPP011894
Reference ID: 4184160
                 Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 87 of 134
                                                                                                               SJA-87
                 CLINICAL FILING CHECKLIST FOR NDA/BLA or Supplement

                                    Content Parameter                            Yes   No   NA        Comment
              30. Has the applicant submitted the pediatric assessment, or       X
                  provided documentation for a waiver and/or deferral?
              PREGNANCY, LACTATION, AND FEMALES AND
              MALES OF REPRODUCTIVE POTENTIAL USE
              31. For applications with labeling required to be in Pregnancy     X
                  and Lactation Labeling Rule (PLLR) format, has the
                  applicant submitted a review of the available information
                  regarding use in pregnant, lactating women, and females
                  and males of reproductive potential (e.g., published
                  literature, pharmacovigilance database, pregnancy registry)
                  in Module 1 (see
                  http://www.fda.gov/Drugs/DevelopmentApprovalProcess/D
                  evelopmentResources/Labeling/ucm093307 htm)?
              ABUSE LIABILITY
              32. If relevant, has the applicant submitted information to        X               This product will be
                  assess the abuse liability of the product?                                     marketed as a single-
                                                                                                 dose administered by a
                                                                                                 licensed practitioner in
                                                                                                 a controlled and
                                                                                                 monitored setting. In
                                                                                                 this setting, there is no
                                                                                                 risk to patients for
                                                                                                 abuse or misuse.
                                                                                                 Storage, inventory,
                                                                                                 dispensing, and
                                                                                                 preparation, however,
                                                                                                 are areas of concern
                                                                                                 for office and surgery
                                                                                                 center staff misuse and
                                                                                                 diversion.
              FOREIGN STUDIES
              33. Has the applicant submitted a rationale for assuming the                  X
                  applicability of foreign data in the submission to the U.S.
                  population?
              DATASETS
              34. Has the applicant submitted datasets in a format to allow      X
                  reasonable review of the patient data?
              35. Has the applicant submitted datasets in the format agreed to   X
                  previously by the Division?
              36. Are all datasets for pivotal efficacy studies available and    X
                  complete for all indications requested?
              37. Are all datasets to support the critical safety analyses       X               Per our request in the
                  available and complete?                                                        74-day letter, the
                                                                                                 Applicant will submit
                                                                                                 all 12-lead ECG and
                                                                                                 single-lead monitor
                                                                                                 tracings for those
                                                                                                 subjects who
                                                                                                 experienced
                                                                                                 tachycardia defined as
                                                                                                 >100 beats per minute,
                                                                                                 arrhythmia, or ST
                                                                                                 segment or T wave
                                                                                                 changes.

              File name: 5_Clinical Filing Checklist for NDA_BLA or Supplement 010908
                                                          5
                                                                                  FDASUPP011895
Reference ID: 4184160
                 Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 88 of 134
                                                                                                                  SJA-88
                 CLINICAL FILING CHECKLIST FOR NDA/BLA or Supplement

                                    Content Parameter                            Yes   No    NA          Comment
              38. For the major derived or composite endpoints, are all of the   X                  An Information
                  raw data needed to derive these endpoints included?                               Request has been sent
                                                                                                    regarding the timing of
                                                                                                    unblinding to placebo
                                                                                                    and the von Frey
                                                                                                    Filament test. Refer to
                                                                                                    comments under
                                                                                                    Question 17 of this
                                                                                                    checklist.
              CASE REPORT FORMS
              39. Has the applicant submitted all required Case Report Forms     X
                  in a legible format (deaths, serious adverse events, and
                  adverse dropouts)?
              40. Has the applicant submitted all additional Case Report                    X
                  Forms (beyond deaths, serious adverse events, and adverse
                  drop-outs) as previously requested by the Division?
              FINANCIAL DISCLOSURE
              41. Has the applicant submitted the required Financial             X
                  Disclosure information?
              GOOD CLINICAL PRACTICE
              42. Is there a statement of Good Clinical Practice; that all       X
                  clinical studies were conducted under the supervision of an
                  IRB and with adequate informed consent procedures?

              IS THE CLINICAL SECTION OF THE APPLICATION FILEABLE? Yes

              If the Application is not fileable from the clinical perspective, state the reasons and provide
              comments to be sent to the Applicant.

              Not applicable.

              Please identify and list any potential review issues to be forwarded to the Applicant for the 74-
              day letter.

                1. Safety database concerns:
                           The safety database submitted in this NDA may be adequate to characterize the
                              safety profiles of cocaine HCl 4% and 10% topical solutions intranasal.
                              Specifically, a total of 628 subjects in the Phase 3 studies were exposed to
                              cocaine HCl topical solutions, with 315 of those subjects exposed to 4% and 313
                              subjects exposed to 10%. An additional 36 subjects were exposed to both the 4%
                              and 10% cocaine HCl topical solutions in the Phase 1, pharmacokinetic study.
                              This may be an adequate number of exposures. If, however, there are signals
                              identified in the observed hemodynamic responses in the 10% cocaine HCl
                              topical solution group, this database may need to be expanded.
                2. Vital sign and ECG responses:
                           Observed heart rate changes:
                                  ‒ Approximately            of the subjects in your Phase 3 studies treated with
                                       the 10% cocaine HCl topical solution experienced increases in heart rate
                                       above 100 beats per minute (bpm). Additionally, we have identified
                                       subjects in your COCA4vs10-002 study in the 10% cocaine HCl topical
                                       solution group who experienced heart rate increases of greater than 20

              File name: 5_Clinical Filing Checklist for NDA_BLA or Supplement 010908
                                                          6
                                                                                  FDASUPP011896
Reference ID: 4184160
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 89 of 134
                 Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 90 of 134
                                                                                                           SJA-90
                 CLINICAL FILING CHECKLIST FOR NDA/BLA or Supplement

                             Only 3% of subjects weighing 100 kg or more experienced the same heart rate
                             changes.
                            Cocaine is a Schedule II substance per the Controlled Substances Act. Cocaine
                             metabolites are assessed in standard urine toxicology screening assessments and
                             can be detected for up to one week in the urine after administration (and
                             potentially longer in patients with renal insufficiency). There should be language
                             in the final label indicating the potential for a positive urine toxicology screen
                             within one week of administration of cocaine HCl topical solutions.




              Reviewing Medical Officer                                               Date


              Clinical Team Leader                                                    Date




              File name: 5_Clinical Filing Checklist for NDA_BLA or Supplement 010908
                                                          8
                                                                                  FDASUPP011898
Reference ID: 4184160
                    Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 91 of 134
                                                                                                 SJA-91
     ---------------------------------------------------------------------------------------------------------
     This is a representation of an electronic record that was signed
     electronically and this page is the manifestation of the electronic
     signature.
     ---------------------------------------------------------------------------------------------------------
     /s/
     ----------------------------------------------------
     RENEE L PETIT-SCOTT
     11/20/2017

     RIGOBERTO A ROCA
     11/20/2017




                                                                                     FDASUPP011899
Reference ID: 4184160
                    Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 92 of 134
                                                                                                                              SJA-92

                                                    RPM FILING REVIEW
                                        (Including Memo of Filing Meeting)
           To be completed for all new NDAs, BLAs, and Efficacy Supplements [optional for SE8 (labeling
                   change with clinical data) and SE9 (manufacturing change with clinical data)]

                                                        Application Information
       NDA # 209575                      NDA Supplement #: S-                        Efficacy Supplement Category:
       BLA#                              BLA Supplement #: S-                           New Indication (SE1)
                                                                                        New Dosing Regimen (SE2)
                                                                                        New Route Of Administration (SE3)
                                                                                        Comparative Efficacy Claim (SE4)
                                                                                        New Patient Population (SE5)
                                                                                        Rx To OTC Switch (SE6)
                                                                                        Accelerated Approval Confirmatory Study (SE7)
                                                                                        Labeling Change With Clinical Data (SE8)
                                                                                        Manufacturing Change With Clinical Data (SE9)
                                                                                        Animal Rule Confirmatory Study (SE10)
       Proprietary Name: Numbrino
       Established/Proper Name: Cocaine Topical Solution
       Dosage Form: Topical Solution
       Strengths: 4% and 10%
       Route(s) of Administration: Topical
       Applicant: Cody Laboratories
       Agent for Applicant (if applicable): n/a
       Date of Application: 9/21/2017
       Date of Receipt: 9/21/2017
       Date clock started after Unacceptable for Filing (UN):
       PDUFA/BsUFA Goal Date: July 21, 2018              Action Goal Date (if different): July 20, 2018
       Filing Date: November 20, 2017                    Date of Filing Meeting: November 8, 2017
       Chemical Classification (original NDAs only) :
         Type 1- New Molecular Entity (NME); NME and New Combination
         Type 2- New Active Ingredient; New Active Ingredient and New Dosage Form; New Active Ingredient and New
       Combination
         Type 3- New Dosage Form; New Dosage Form and New Combination
         Type 4- New Combination
         Type 5- New Formulation or New Manufacturer
         Type 7- Drug Already Marketed without Approved NDA
         Type 8- Partial Rx to OTC Switch
         Type 9-New Indication or Claim (will not be marketed as a separate NDA after approval)
         Type 10-New Indication or Claim (will be marketed as a separate NDA after approval)
       Proposed indication(s)/Proposed change(s): Indicated for the introduction of local (topical) anesthesia for
       diagnostic procedures and surgeries on or through the accessible mucous membranes of the nasal cavities.

       Type of Original NDA:                                                                    505(b)(1)
               AND (if applicable)                                                              505(b)(2)
       Type of NDA Supplement:                                                                  505(b)(1)
                                                                                                505(b)(2)
       If 505(b)(2)NDA/NDA Supplement: Draft the “505(b)(2) Assessment”
       review found at:
       http://inside.fda.gov:9003/CDER/OfficeofNewDrugs/ImmediateOffice/UCM027499.
       Type of BLA                                                                              351(a)
                                                                                                351(k)
       If 351(k), notify the OND Therapeutic Biologics and Biosimilars Staff

          Version: 10/02/2017                                                                                                   1

                                                                                                             FDASUPP011900
Reference ID: 4194090
                   Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 93 of 134
                                                                                                                  SJA-93

       Review Classification:                                                           Standard
                                                                                        Priority


       The application will be a priority review if:
            A complete response to a pediatric Written Request (WR) was                Pediatric WR
               included (a partial response to a WR that is sufficient to change
                                                                                        QIDP
               the labeling should also be a priority review – check with DPMH)
            It is the first application for a Qualified Infectious Disease
                                                                                        Tropical Disease PRV
               Product (QIDP)                                                           Pediatric Rare Disease PRV
            A Priority Review Voucher (PRV) was submitted                              Medical Countermeasure PRV

       Resubmission after withdrawal?                                  Resubmission after refuse to file?
       Part 3 Combination Product?                       Convenience kit/Co-package
                                                         Pre-filled drug delivery device/system (syringe, patch, etc.)
       If yes, follow ICCR process                       Pre-filled biologic delivery device/system (syringe, patch, etc.)
       http://inside.fda.gov:9003/programsinitiatives/co
       mbinationproducts/reviewertools/ucm511466.ht
                                                         Device coated/impregnated/combined with drug
       m                                                 Device coated/impregnated/combined with biologic
                                                         Separate products requiring cross-labeling
                                                         Drug/Biologic
                                                         Possible combination based on cross-labeling of separate products
                                                         Other (drug/device/biological product)
             Fast Track Designation                              PMC response
             Breakthrough Therapy Designation (set               PMR response:
       the submission property in DARRTS and notify the              FDAAA [505(o)]
       CDER Breakthrough Therapy Program Manager)                    PREA deferred pediatric studies (FDCA Section 505B)
             Rolling Review                                           Accelerated approval confirmatory studies (21 CFR
             Orphan Designation                                   314.510/21 CFR 601.41)
                                                                     Animal rule postmarketing studies to verify clinical
             Rx-to-OTC switch, Full                               benefit and safety (21 CFR 314.610/21 CFR 601.42)
             Rx-to-OTC switch, Partial
             Direct-to-OTC

       Other:
       Collaborative Review Division(s) (if Biosimilar or OTC product):
       List referenced IND Number(s): IND 106499
       Goal Dates/Product Names/Classification Properties                  YES     NO     NA       Comment
       PDUFA/BsUFA and Action Goal dates correct in the
       electronic archive?

       If no, ask the document room staff to correct them immediately.
       These are the dates used for calculating inspection dates.
       Are the established/proper and applicant names correct in
       electronic archive?

       If no, ask the document room staff to make the corrections. Also,
       ask the document room staff to add the established/proper name
       to the supporting IND(s) if not already entered into electronic
       archive.




          Version: 10/02/2017                                                                                       2

                                                                                                   FDASUPP011901
Reference ID: 4194090
                     Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 94 of 134
                                                                                                                    SJA-94

       Is the review priority (S or P) and all appropriate
       classifications/properties entered into electronic archive e.g.,
       chemical classification, combination product classification,
       orphan drug)? Check the New Application and New Supplement
       Notification Checklists for a list of all classifications/properties
       at:
       http://inside.fda.gov:9003/CDER/OfficeofBusinessProcessSupport/ucm163969.ht
       m

       If no, ask the document room staff to make the appropriate
       entries.
       Application Integrity Policy                                                     YES   NO   NA   Comment
       Is the application affected by the Application Integrity Policy
       (AIP)? Check the AIP list at:
       http://www.fda.gov/ICECI/EnforcementActions/ApplicationIntegrityPolicy/default
       .htm
       If yes, explain in comment column.

       If affected by AIP, has OC been notified of the submission?
       If yes, date notified:
       User Fees                                                                        YES   NO   NA   Comment
       Is Form 3397 (User Fee Cover Sheet)/Form 3792 (Biosimilar
       User Fee Cover Sheet) included with authorized signature?

       Note: User Fee Staff performs user fee and arrears assessment
       and notifies RPM if unacceptable for filing. For questions,
       contact CDER-PDUFA@fda.hhs.gov or CDER-
       BsUFA@fda.hhs.gov.
       User Fee Bundling Policy                                  Has the user fee bundling policy been appropriately
                                                                 applied? If no, or you are not sure, consult the User Fee
       Refer to the guidance for industry, Submitting Separate Staff.
       Marketing Applications and Clinical Data for Purposes N/A
       of Assessing User Fees at:
       http://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulator
       yInformation/Guidances/UCM079320.pdf                                     Yes
                                                                                No
       505(b)(2)                                                                        YES   NO   NA   Comment
       (NDAs/NDA Efficacy Supplements only)
       Is the application a 505(b)(2) NDA? (Check the 356h form,
       cover letter, and annotated labeling). If yes, answer the bulleted
       questions below:
        Is the application for a duplicate of a listed drug and
            eligible for approval under section 505(j) as an ANDA?
        Is the application for a duplicate of a listed drug whose
            only difference is that the extent to which the active
            ingredient(s) is absorbed or otherwise made available to
            the site of action is less than that of the reference listed
            drug (RLD) [see 21 CFR 314.54(b)(1)]?
        Is the application for a duplicate of a listed drug whose
            only difference is that the rate at which the proposed
            product’s active ingredient(s) is absorbed or made
            available to the site of action is unintentionally less than
            that of the listed drug [see 21 CFR 314.54(b)(2)]?

       If you answered yes to any of the above bulleted questions, the
       application may be refused for filing under 21 CFR
          Version: 10/02/2017                                                                                         3

                                                                                                        FDASUPP011902
Reference ID: 4194090
                     Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 95 of 134
                                                                                                                       SJA-95

       314.101(d)(9). Contact the 505(b)(2) review staff in the Immediate
       Office of New Drugs for advice.
            Is there unexpired exclusivity on another listed drug
             product containing an active moiety that is contained in
             this application (e.g., 5-year, 3-year, orphan, or pediatric
             exclusivity)?
       Check the Electronic Orange Book at:
       http://www.accessdata.fda.gov/scripts/cder/ob/default.cfm


       If yes, please list below:
           Application No.               Drug Name                       Exclusivity Code     Exclusivity Expiration




       If there is unexpired, 5-year NCE exclusivity remaining on another listed drug product containing the same active moiety,
       a 505(b)(2) application cannot be submitted until the period of exclusivity expires (unless the applicant provides
       paragraph IV patent certification; then an application can be submitted four years after the date of approval.) Pediatric
       exclusivity and GAIN exclusivity will extend both of the timeframes in this provision by 6 months and five years,
       respectively. 21 CFR 314.108(b)(2). Unexpired orphan or 3-year exclusivity may block the approval but not the
       submission of a 505(b)(2) application.

       If there is unexpired, 5-year NCE exclusivity on another listed drug product that contains any active moiety contained
       in this application (and the applicant did not provide a paragraph IV patent certification AND/OR there is more than 1
       year left before the NCE exclusivity expires), contact the 505(b)(2) review staff in the Immediate Office of New Drugs
       prior to filing.
           If FDA has approved one or more pharmaceutically equivalent                         N/A
            (PE) products in one or more NDAs before the submission date
            of the original 505(b)(2) application, did the applicant identify
            one such product as a listed drug (or an additional listed drug)
            relied upon and provide an appropriate patent certification or
            statement [see 21 CFR 314.50(i)(1)(i)(C) and 314.54]?
       Check the Electronic Orange Book at:
       http://www.accessdata.fda.gov/scripts/cder/ob/default.cfm

       If no, include template language in the 74-day letter
       (available in Other Important Meeting Language in CST).

       Failure to identify a PE is an approvability issue but not a filing
       issue [see 21 CFR 314.125(b)(19)]

       Note: Pharmaceutical equivalents are drug products in identical
       dosage forms and route(s) of administration that: (1) contain identical
       amounts of the identical active drug ingredient, i.e., the same salt or
       ester of the same therapeutic moiety, or, in the case of modified release
       dosage forms that require a reservoir or overage or such forms as
       prefilled syringes where residual volume may vary, that deliver
       identical amounts of the active drug ingredient over the identical
       dosing period; (2) do not necessarily contain the same inactive
       ingredients; and (3) meet the identical compendial or other applicable
       standard of identity, strength, quality, and purity, including potency
       and, where applicable, content uniformity, disintegration times, and/or
       dissolution rates.
       Exclusivity                                                                      YES   NO    NA     Comment
       Does another product (same active moiety) have orphan
       exclusivity for the same indication? Check the Orphan Drug
       Designations and Approvals list at:
       http://www.accessdata.fda.gov/scripts/opdlisting/oopd/index.cfm



            Version: 10/02/2017                                                                                          4

                                                                                                            FDASUPP011903
Reference ID: 4194090
                   Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 96 of 134
                                                                                   SJA-96

       If another product has orphan exclusivity, is the product
       considered to be the same product according to the orphan
       drug definition of sameness [see 21 CFR 316.3(b)(14)]?

       If yes, contact Office of Orphan Drug Products
       NDAs/NDA efficacy supplements only: Has the applicant
       requested 5-year or 3-year Waxman-Hatch exclusivity?

       If yes, # years requested: 5

       Note: An applicant can receive exclusivity without requesting it;
       therefore, requesting exclusivity is not required.
       NDAs only: Is the proposed product a single enantiomer of a
       racemic drug previously approved for a different therapeutic
       use?
       If yes, did the applicant: (a) elect to have the single
       enantiomer (contained as an active ingredient) not be
       considered the same active ingredient as that contained in an
       already approved racemic drug, and/or (b): request
       exclusivity pursuant to section 505(u) of the Act (per
       FDAAA Section 1113)?

       If yes, contact the Orange Book Staff (CDER-Orange Book
       Staff).
       BLAs only: Has the applicant requested 12-year exclusivity
       under section 351(k)(7) of the PHS Act?

       If yes, notify Marlene Schultz-DePalo, CDER Purple Book
       Manager

       Note: Exclusivity requests may be made for an original BLA
       submitted under Section 351(a) of the PHS Act (i.e., a biological
       reference product). A request may be located in Module 1.3.5.3
       and/or other sections of the BLA and may be included in a
       supplement (or other correspondence) if exclusivity has not been
       previously requested in the original 351(a) BLA. An applicant can
       receive exclusivity without requesting it; therefore, requesting
       exclusivity is not required.




          Version: 10/02/2017                                                          5

                                                                           FDASUPP011904
Reference ID: 4194090
                   Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 97 of 134
                                                                                                                         SJA-97


                            Format and Content (must be in eCTD format)
       Overall Format/Content                             YES      NO NA                                 Comment
       Index: Does the submission contain an accurate
       comprehensive index?
       Is the submission complete as required under 21 CFR
       314.50 (NDAs/NDA efficacy supplements) or under 21
       CFR 601.2 (BLAs/BLA efficacy supplements) including:

          legible
          English (or translated into English)
          pagination
          navigable hyperlinks

       If no, explain.
       Forms and Certifications
       Electronic forms with electronic signatures are required.
       Forms include: user fee cover sheet (3397/3792), application form (356h), patent information (3542a), financial
       disclosure (3454/3455), and clinical trials (3674); Certifications include: debarment certification, patent
       certification(s), field copy certification, and pediatric certification.
       Application Form                                                      YES          NO      NA     Comment
       Is form FDA 356h included with authorized signature per
       21 CFR 314.50(a)?

       If foreign applicant, a U.S. agent must sign the form [see 21
       CFR 314.50(a)(5)].
       Are all establishments and their registration numbers listed
       on the form/attached to the form?
        Patent Information                                                YES             NO     NA      Comment
       (NDAs/NDA efficacy supplements only)
       Is patent information submitted on form FDA 3542a per
       21 CFR 314.53(c)?

       Financial Disclosure                                                  YES          NO      NA     Comment
       Are financial disclosure forms FDA 3454 and/or 3455
       included with authorized signature per 21 CFR 54.4(a)(1)
       and (3)?

       Forms must be signed by the applicant or an authorized
       representative (see 21 CFR 54.2(g) and 54.4(a)(1)). If
       financial disclosure forms are signed by an authorized
       representative (e.g., a US agent) and not the applicant, request
       confirmation that the representative is authorized to sign on
       the applicant’s behalf.

       Note: Financial disclosure is required for bioequivalence
       studies that are the basis for approval.




          Version: 10/02/2017                                                                                             6

                                                                                                       FDASUPP011905
Reference ID: 4194090
                   Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 98 of 134
                                                                                                      SJA-98

       Clinical Trials Database                                            YES   NO   NA    Comment
       Is form FDA 3674 included with authorized signature?

       If yes, ensure that the application is also coded with the
       supporting document category, “Form 3674.”

       If no, ensure that language requesting submission of the form
       is included in the acknowledgement letter sent to the applicant
       Debarment Certification                                             YES   NO   NA    Comment
       Is a correctly worded Debarment Certification included
       with authorized signature?

       Certification is not required for supplements if submitted in
       the original application; If foreign applicant, both the
       applicant and the U.S. Agent must sign the certification [per
       Guidance for Industry: Submitting Debarment Certifications].

       Note: Debarment Certification should use wording in FD&C
       Act Section 306(k)(1) i.e.,“[Name of applicant] hereby certifies
       that it did not and will not use in any capacity the services of
       any person debarred under section 306 of the Federal Food,
       Drug, and Cosmetic Act in connection with this application.”
       Applicant may not use wording such as, “To the best of my
       knowledge…”
       Field Copy Certification                                            YES   NO   NA    Comment
       (NDAs/NDA efficacy supplements only)
       Is a Field Copy Certification included?
           Check eCTD section 1.3.2 for copy of letter notifying the
            District office that eCTD submission will be submitted to
            FDA, per the eCTD Technical Conformance Guide (the
            field offices have access to the EDR).

       If no, request a copy of the letter from the applicant. If
       applicant did not notify the District office prior to submission,
       request that applicant provide notification and submit a copy
       of the letter before the filing date.

       Note: Field Copy Certification is not needed if there is no CMC
       technical section




           Version: 10/02/2017                                                                         7

                                                                                           FDASUPP011906
Reference ID: 4194090
                    Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 99 of 134
                                                                                                              SJA-99


       Controlled Substance/Product with Abuse                           YES        NO      NA     Comment
       Potential
       For NMEs:                                                                                   Module 1.12.1
       Is an Abuse Liability Assessment, including a proposal for
       scheduling, submitted per 21 CFR 314.50(d)(5)(vii)?

       If yes, date consult sent to the Controlled Substance Staff:

       For non-NMEs:
       Date of consult sent to Controlled Substance Staff :
       9/27/2017

       Pediatrics                                                        YES        NO      NA     Comment
       PREA

       Does the application trigger PREA?

       If yes, notify PeRC@fda.hhs.gov to schedule required PeRC
       meeting1

       Note: NDAs/BLAs/efficacy supplements for new active
       ingredients (including new salts and new fixed combinations),
       new indications, new dosage forms, new dosing regimens, or
       new routes of administration trigger PREA. All waiver &
       deferral requests, pediatric plans, and pediatric assessment
       studies must be reviewed by PeRC prior to approval of the
       application/supplement.
       If the application triggers PREA, is there an agreed Initial
       Pediatric Study Plan (iPSP)?

       If no, may be an RTF issue - contact DPMH for advice.
       If required by the agreed iPSP, are the pediatric studies
       outlined in the agreed iPSP completed and included in the
       application?

       If no, may be an RTF issue - contact DPMH for advice.
       BPCA:

       Is this submission a complete response to a pediatric
       Written Request?

       If yes, notify Pediatric Exclusivity Board RPM (pediatric
       exclusivity determination is required2




          1http://inside fda.gov:9003/CDER/OfficeofNewDrugs/OfficeofNonprescriptionProducts/PediatricandMaternalHe
          althStaff/ucm027829 htm
          2http://inside fda.gov:9003/CDER/OfficeofNewDrugs/OfficeofNonprescriptionProducts/PediatricandMaternalHe

          althStaff/ucm027837 htm
          Version: 10/02/2017                                                                                      8

                                                                                                 FDASUPP011907
Reference ID: 4194090
                  Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 100 of 134
                                                                                                                              SJA-100


       Proprietary Name                                                           YES           NO      NA      Comment
       Is a proposed proprietary name submitted?

       If yes, ensure that the application is also coded with the
       supporting document category, “Proprietary Name/Request for
       Review.”
       REMS                                                                   YES              NO      NA       Comment
       Is a REMS submitted?

       If yes, send to OSE/DRISK and notify OC/OSI/DSC/PMSB via
       the CDER OSI RMP mailbox.3
       Prescription Labeling                                                      Not applicable
       Check all types of labeling submitted.                                     Package Insert (Prescribing Information)(PI)
                                                                                  Patient Package Insert (PPI)
                                                                                  Instructions for Use (IFU)
                                                                                  Medication Guide (MedGuide)
                                                                                  Carton labeling
                                                                                  Immediate container labels
                                                                                  Diluent labeling
                                                                                  Other (specify)
                                                                                  YES           NO      NA      Comment
       Is Electronic Content of Labeling (COL) submitted in SPL
       format?

       If no, request applicant to submit SPL before the filing date.
       Is the PI submitted in Physician Labeling Rule (PLR)
       format?4

       If PI not submitted in PLR format, was a waiver or
       deferral requested before the application was received or
       in the submission? If requested before application was
       submitted, what is the status of the request?

       If no waiver or deferral, request applicant to submit labeling in
       PLR format before the filing date.
       For applications submitted on or after June 30, 2015:
       Is the PI submitted in Pregnancy and Lactation Labeling
       Rule (PLLR) format?

       Has a review of the available pregnancy, lactation, and                                                  Separate information
       females and males of reproductive potential data (if                                                     request sent to
       applicable) been included?                                                                               Sponsor
       For applications submitted on or after June 30, 2015:
       If PI not submitted in PLLR format, was a waiver or
       deferral requested before the application was received or
       in the submission? If requested before application was
       submitted, what is the status of the request?

       If no waiver or deferral, request applicant to submit labeling in

          3 To determine whether an OSE consult is needed for REMS and/or any other submission components (e.g., carton and
          container labeling) refer to “Guide for OND PMs on when to issue consults for OSE.”
          4 http://inside fda.gov:9003/CDER/OfficeofNewDrugs/ImmediateOffice/LabelingDevelopmentTeam/ucm025576 htm

          Version: 10/02/2017                                                                                                   9

                                                                                                             FDASUPP011908
Reference ID: 4194090
                   Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 101 of 134
                                                                                                       SJA-101

       PLLR format before the filing date.
       Has all labeling [(PI, patient labeling (PPI, MedGuide,
       IFU), carton and immediate container labeling)] been
       consulted to OPDP?
       Has PI and patient labeling (PPI, MedGuide, IFU) been
       consulted to the Patient Labeling Team (DMPP)? (send
       WORD version if available)

       Has all labeling [PI, patient labeling (PPI, MedGuide,
       IFU) carton and immediate container labeling, PI, PPI
       been sent to OSE/DMEPA and appropriate CMC review
       office in OPQ (OBP or ONDP)?

       OTC Labeling                                                    Not Applicable
       Check all types of labeling submitted.                         Outer carton label
                                                                      Immediate container label
                                                                      Blister card
                                                                      Blister backing label
                                                                      Consumer Information Leaflet (CIL)
                                                                      Physician sample
                                                                      Consumer sample
                                                                      Other (specify)
                                                                      YES        NO    NA    Comment
       Is electronic content of labeling (COL) submitted?

       If no, request in 74-day letter.
       Are annotated specifications submitted for all stock
       keeping units (SKUs)?

       If no, request in 74-day letter.
       If representative labeling is submitted, are all represented
       SKUs defined?

       If no, request in 74-day letter.
       All labeling/packaging sent to OSE/DMEPA?

       Other Consults                                                 YES        NO    NA    Comment
       Are additional consults needed? (e.g., IFU to CDRH; QT
       study report to QT Interdisciplinary Review Team)

       If yes, specify consult(s) and date(s) sent:
       QT-IRT: 10/20/2017
       Meeting Minutes/SPAs                                           YES        NO    NA    Comment
       End-of Phase 2 meeting(s)?
       Date(s):


       Pre-NDA/Pre-BLA/BPD Type 4/Pre-Supplement
       meeting(s)?
       Date(s): 5/9/17

       Any Special Protocol Assessments (SPAs)?
       Date(s): SPA 4 Modified ( 3/16/17)

          Version: 10/02/2017                                                                              10

                                                                                            FDASUPP011909
Reference ID: 4194090
                  Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 102 of 134
                                                                                                           SJA-102

       SPA 4- 7/9/15
       SPA 1 modified- 9/24/13
       SPA 1- 12/16/11



                                                   ATTACHMENT

                                           MEMO OF FILING MEETING

          DATE: November 8, 2017

          BACKGROUND: Lannett has been manufacturing, marketing, and selling a 4% and 10% cocaine
          HCl topical solution since December 2008, pursuant to the FDCA 1938 clause. This is a 505(b)(2)
          application referencing published literature. The Sponsor conducted one Phase 1 PK study, and two
          Phase 3 clinical studies.

          REVIEW TEAM:

                 Discipline/Organization                             Names                    Present at
                                                                                              filing
                                                                                              meeting?
                                                                                              (Y or N)
          Regulatory Project Management            RPM:           Shelly Kapoor               Y
                                                   CPMS/TL: Parinda Jani                      N
                                                             Matt Sullivan                    Y
          Cross-Discipline Team Leader (CDTL)      Rigo Roca                                  Y

          Division Director/Deputy                 Sharon Hertz                               Y

          Office Director/Deputy                   Curt R/ Mary                               N

          Clinical                                 Reviewer:      Renee Petit-Scott           Y

                                                   TL:            Rigo Roca                   Y

          Clinical Pharmacology                    Reviewer:      Deep Kwatra                 Y

                                                   TL:            Yun Xu                      Y

          Biostatistics                            Reviewer:      Feng Li                     Y

                                                   TL:            David Petullo               Y




          Version: 10/02/2017                                                                                 11

                                                                                             FDASUPP011910
Reference ID: 4194090
                 Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 103 of 134
                                                                                    SJA-103


          Nonclinical                          Reviewer:   Belinda Hayes     Y
          (Pharmacology/Toxicology)
                                               TL:         Newton Woo        Y
                                                           Dan Mellon        Y
          Product Quality (CMC) Review Team:   ATL:        Ciby Abraham      Y

                                               RBPM:       Steve Kinsley     Y

           Drug Substance                     Reviewer:   Sam Bain          N
           Drug Product                       Reviewer:   Venkat Pavuluri   Y
           Process                            Reviewer:   Tarun Mehta       N
           Facility                           Reviewer:   Frank Wackes      N
          OMP/OPDP (PI, PPI, MedGuide, IFU,    Reviewer:   Koung Lee         N
          carton and immediate container
          labeling)                            TL:         n/a

          OSE/DMEPA (proprietary name,         Reviewer:   Jim Schlick       Y
          carton/container labeling)
                                               TL:         n/a               n/a




          Version: 10/02/2017                                                         12

                                                                             FDASUPP011911
Reference ID: 4194090
                 Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 104 of 134
                                                                                                                 SJA-104


          Controlled Substance Staff (CSS)             Reviewer:      Kit Bonson                  Y


          FILING MEETING DISCUSSION:

          GENERAL
           505(b)(2) filing issues:                                         Not Applicable

                  o     Is the application for a duplicate of a listed       YES      NO
                        drug and eligible for approval under section
                        505(j) as an ANDA?

                  o     Did the applicant provide a scientific               YES      NO
                        “bridge” demonstrating the relationship
                        between the proposed product and the
                        referenced product(s)/published literature?

              Describe the scientific bridge (e.g., information to       Literature, one PK study, two Phase 3
              demonstrate sufficient similarity between the              studies
              proposed product and the listed drug(s) such as
              BA/BE studies or to justify reliance on information
              described in published literature):

             Per reviewers, are all parts in English or English             YES
              translation?                                                   NO

              If no, explain:




          Version: 10/02/2017                                                                                     13

                                                                                                 FDASUPP011912
Reference ID: 4194090
                  Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 105 of 134
                                                                                                              SJA-105


          CLINICAL                                                          Not Applicable
                                                                            FILE
                                                                            REFUSE TO FILE

          Comments:                                                         Review issues for 74-day letter

             Clinical study site(s) inspections(s) needed?                 YES
                                                                            NO
              If no, explain:


             Advisory Committee Meeting needed?                            YES
                                                                         Date if known:
          Comments:                                                         NO
                                                                            To be determined

          If no, for an NME NDA or original 351(a) BLA, include          Reason:
          the reason. For example:
                    o this drug/biologic is not the first in its class
                    o the clinical study design was acceptable
                    o the application did not raise significant safety
                        or efficacy issues
                    o the application did not raise significant public
                        health questions on the role of the
                        drug/biologic in the diagnosis, cure,
                        mitigation, treatment or prevention of a
                        disease

             If the application is affected by the AIP, has the            Not Applicable
              division made a recommendation regarding whether              YES
              or not an exception to the AIP should be granted to           NO
              permit review based on medical necessity or public
              health significance?

              Comments:

          CONTROLLED SUBSTANCE STAFF                                        Not Applicable
           Abuse Liability/Potential                                       FILE
                                                                            REFUSE TO FILE

          Comments:                                                         Review issues for 74-day letter

          CLINICAL MICROBIOLOGY                                             Not Applicable
                                                                            FILE
                                                                            REFUSE TO FILE

          Comments:                                                         Review issues for 74-day letter




          Version: 10/02/2017                                                                                  14

                                                                                                 FDASUPP011913
Reference ID: 4194090
                 Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 106 of 134
                                                                                                     SJA-106


          CLINICAL PHARMACOLOGY                                    Not Applicable
                                                                   FILE
                                                                   REFUSE TO FILE

          Comments:                                                Review issues for 74-day letter
           Clinical pharmacology study site(s) inspections(s)     YES
            needed?                                                NO

          BIOSTATISTICS                                            Not Applicable
                                                                   FILE
                                                                   REFUSE TO FILE

                                                                   Review issues for 74-day letter
          Comments: Information requests to be sent prior to
          74 day letter

          NONCLINICAL                                              Not Applicable
          (PHARMACOLOGY/TOXICOLOGY)                                FILE
                                                                   REFUSE TO FILE

                                                                   Review issues for 74-day letter
          Comments:

          PRODUCT QUALITY (CMC)                                    Not Applicable
                                                                   FILE
                                                                   REFUSE TO FILE

          Comments:                                                Review issues for 74-day letter

          New Molecular Entity (NDAs only)

             Is the product an NME?                               YES
                                                                   NO

          Environmental Assessment

             Categorical exclusion for environmental assessment   YES
              (EA) requested?                                      NO

              If no, was a complete EA submitted?                  YES
                                                                   NO
          Comments:

          Facility Inspection                                      Not Applicable

             Establishment(s) ready for inspection?               YES
                                                                   NO

          Comments:




          Version: 10/02/2017                                                                         15

                                                                                        FDASUPP011914
Reference ID: 4194090
                 Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 107 of 134
                                                                                                         SJA-107

          Facility/Microbiology Review (BLAs only)                     Not Applicable
                                                                       FILE
                                                                       REFUSE TO FILE

          Comments:                                                    Review issues for 74-day letter

          CMC Labeling Review (BLAs only)


          Comments:                                                    Review issues for 74-day letter


          APPLICATIONS IN THE PROGRAM (NME NDAs,                       N/A
          Original 351(a) BLAs, and Original 351(k) BLAs)

             Were there agreements made at the application’s          YES
              pre-submission meeting (and documented in the            NO
              minutes) regarding certain late submission
              components that could be submitted within 30 days
              after receipt of the original application?

             If so, were the late submission components all           YES
              submitted within 30 days?                                NO


             What late submission components, if any, arrived
              after 30 days?




             Was the application otherwise complete upon              YES
              submission, including those applications where there     NO
              were no agreements regarding late submission
              components?

             Were the elements of a Formal Communication Plan         YES
              discussed and agreed upon by the applicant and the       NO
              review team at the pre-submission meeting?
              (optional)

             Is a comprehensive and readily located list of all       YES
              clinical sites included or referenced in the             NO
              application?

             Is a comprehensive and readily located list of all       YES
              manufacturing facilities included or referenced in the   NO
              application?




          Version: 10/02/2017                                                                             16

                                                                                            FDASUPP011915
Reference ID: 4194090
                 Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 108 of 134
                                                                                                                   SJA-108


                                   REGULATORY PROJECT MANAGEMENT

          Signatory Authority: Sharon Hertz

          Date of Mid-Cycle Meeting (for NME NDAs/BLAs in “the Program”): February 20, 2018

          21st Century Review Milestones (see attached) (listing review milestones in this document is
          optional):

          Comments:

                                REGULATORY CONCLUSIONS/DEFICIENCIES

                  The application is unsuitable for filing. Explain why:

                  The application, on its face, appears to be suitable for filing.

                  Review Issues:

                      No review issues have been identified for the 74-day letter.
                      Review issues have been identified for the 74-day letter: Labeling issues identified
                  and will be communicated to Sponsor in a separate information request


                  Review Classification:

                      Standard Review
                      Priority Review
                              Expedited Review Planned (optional for priority review applications in the
                          Program)

                                                   ACTION ITEMS

                  Ensure that any updates to the review priority (S or P) and classifications/properties are
                  entered into the electronic archive (e.g., chemical classification, combination product
                  classification, orphan drug).
                  If RTF, notify everyone who already received a consult request, OSE PM, and RBPM

                  If filed, and the application is under AIP, prepare a letter either granting (for signature by
                  Center Director) or denying (for signature by ODE Director) an exception for review.

                  If priority review, notify applicant in writing by day 60 (see CST for choices)

                  If filed, issue Biosimilar Filing Notification letter on day 60 for an original 351(k) BLA

                  Send review issues/no review issues by day 74

                  Conduct a PLR format labeling review and include labeling issues in the 74-day letter

                  Update the Program NME/BsUFA Program Screen in DARRTS (for applications in the
                  Program)


          Version: 10/02/2017                                                                                       17

                                                                                                   FDASUPP011916
Reference ID: 4194090
                 Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 109 of 134
                                                                                  SJA-109

                  Other


          Annual review of template by OND ADRAs completed: October 2017




          Version: 10/02/2017                                                         18

                                                                           FDASUPP011917
Reference ID: 4194090
                   Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 110 of 134
                                                                                                SJA-110
     ---------------------------------------------------------------------------------------------------------
     This is a representation of an electronic record that was signed
     electronically and this page is the manifestation of the electronic
     signature.
     ---------------------------------------------------------------------------------------------------------
     /s/
     ----------------------------------------------------
     SONAM S KAPOOR
     12/12/2017




                                                                                     FDASUPP011918
Reference ID: 4194090
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 111 of 134
                                                                SJA-111
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 112 of 134
                                                                SJA-112
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 113 of 134
                                                                SJA-113
     Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 114 of 134
                                                                                                  SJA-114


From:             Stradley, Sara
To:               Sullivan, Matthew; Kapoor, Shelly
Subject:          RE: Numbrino ( Topical Cocaine) Filing question
Date:             Friday, October 27, 2017 9:29:15 AM


For OCC, just depends on the time and the day of the week : )
Sara
From: Sullivan, Matthew
Sent: Friday, October 27, 2017 7:55 AM
To: Stradley, Sara <Sara.Stradley@fda.hhs.gov>; Kapoor, Shelly <Sonam.Kapoor@fda.hhs.gov>
Subject: RE: Numbrino ( Topical Cocaine) Filing question
Thanks. The mention of “filing” is the text Shelly notes from the filing review was a little confusing.
Appreciate the clarification.
Hopefully OCC doesn’t have a different view of things.
From: Stradley, Sara
Sent: Friday, October 27, 2017 5:37 AM
To: Sullivan, Matthew <Matthew.Sullivan@fda.hhs.gov>; Kapoor, Shelly
<Sonam.Kapoor@fda.hhs.gov>
Cc: Stradley, Sara <Sara.Stradley@fda.hhs.gov>
Subject: RE: Numbrino ( Topical Cocaine) Filing question
Hi Matt and Shelly
I reached out to Jay Sitlani in ORP for clarification
                                                (b) (5)
                                                        and he provided the following:




                                                                           FDAAddndmSupp012280
     Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 115 of 134
                                                                                                SJA-115
                                                    (b) (5)




However he also wants to check with OCC for confirmation and I will let you know his
response back from OCC.
Sara
From: Sullivan, Matthew
Sent: Thursday, October 26, 2017 3:00 PM
To: Kapoor, Shelly <Sonam.Kapoor@fda.hhs.gov>
Cc: Stradley, Sara <Sara.Stradley@fda.hhs.gov>
Subject: RE: Numbrino ( Topical Cocaine) Filing question
Oh, interesting. I think that I was confusing the orphan X with this one.
Let’s check with Sara to confirm….
Sara –
If we approve the first cocaine before day 60 of the second product, can we subsequently even FILE
the 2d cocaine product (which of course has already been submitted)?
/Ĩ ƚŚĞƌĞ ŝƐ ƵŶĞǆƉŝƌĞĚ͕ ϱͲǇĞĂƌ E ĞǆĐůƵƐŝǀŝƚǇ ŽŶ ĂŶŽƚŚĞƌ ůŝƐƚĞĚ ĚƌƵŐ ƉƌŽĚƵĐƚ ƚŚĂƚ ĐŽŶƚĂŝŶƐ ĂŶǇ ĂĐƚŝǀĞ
ŵŽŝĞƚǇ ĐŽŶƚĂŝŶĞĚ ŝŶ ƚŚŝƐ ĂƉƉůŝĐĂƚŝŽŶ ;ĂŶĚ ƚŚĞ ĂƉƉůŝĐĂŶƚ ĚŝĚ ŶŽƚ ƉƌŽǀŝĚĞ Ă ƉĂƌĂŐƌĂƉŚ /s ƉĂƚĞŶƚ
ĐĞƌƚŝĨŝĐĂƚŝŽŶ EͬKZ ƚŚĞƌĞ ŝƐ ŵŽƌĞ ƚŚĂŶ ϭ ǇĞĂƌ ůĞĨƚ ďĞĨŽƌĞ ƚŚĞ E ĞǆĐůƵƐŝǀŝƚǇ ĞǆƉŝƌĞƐͿ͕ ĐŽŶƚĂĐƚ ƚŚĞ
ϱϬϱ;ďͿ;ϮͿ ƌĞǀŝĞǁ ƐƚĂĨĨ ŝŶ ƚŚĞ /ŵŵĞĚŝĂƚĞ KĨĨŝĐĞ ŽĨ EĞǁ ƌƵŐƐ ƉƌŝŽƌ ƚŽ ĨŝůŝŶŐ͘
From: Kapoor, Shelly
Sent: Thursday, October 26, 2017 2:47 PM
To: Sullivan, Matthew <Matthew.Sullivan@fda.hhs.gov>
Subject: Numbrino ( Topical Cocaine) Filing question
Hi Matt
I was working on the Filing review for NDA 209575 for Topical Cocaine. There is a little blurb in there
about 5 year exclusivity:
/Ĩ ƚŚĞƌĞ ŝƐ ƵŶĞǆƉŝƌĞĚ͕ ϱͲǇĞĂƌ E ĞǆĐůƵƐŝǀŝƚǇ ƌĞŵĂŝŶŝŶŐ ŽŶ ĂŶŽƚŚĞƌ ůŝƐƚĞĚ ĚƌƵŐ ƉƌŽĚƵĐƚ ĐŽŶƚĂŝŶŝŶŐ ƚŚĞ
ƐĂŵĞ ĂĐƚŝǀĞ ŵŽŝĞƚǇ͕ Ă ϱϬϱ;ďͿ;ϮͿ ĂƉƉůŝĐĂƚŝŽŶ ĐĂŶŶŽƚ ďĞ ƐƵďŵŝƚƚĞĚ ƵŶƚŝů ƚŚĞ ƉĞƌŝŽĚ ŽĨ ĞǆĐůƵƐŝǀŝƚǇ ĞǆƉŝƌĞƐ
;ƵŶůĞƐƐ ƚŚĞ ĂƉƉůŝĐĂŶƚ ƉƌŽǀŝĚĞƐ ƉĂƌĂŐƌĂƉŚ /s ƉĂƚĞŶƚ ĐĞƌƚŝĨŝĐĂƚŝŽŶ͖ ƚŚĞŶ ĂŶ ĂƉƉůŝĐĂƚŝŽŶ ĐĂŶ ďĞ
ƐƵďŵŝƚƚĞĚ ĨŽƵƌ ǇĞĂƌƐ ĂĨƚĞƌ ƚŚĞ ĚĂƚĞ ŽĨ ĂƉƉƌŽǀĂů͘Ϳ WĞĚŝĂƚƌŝĐ ĞǆĐůƵƐŝǀŝƚǇ ĂŶĚ '/E ĞǆĐůƵƐŝǀŝƚǇ ǁŝůů ĞǆƚĞŶĚ
ďŽƚŚ ŽĨ ƚŚĞ ƚŝŵĞĨƌĂŵĞƐ ŝŶ ƚŚŝƐ ƉƌŽǀŝƐŝŽŶ ďǇ ϲ ŵŽŶƚŚƐ ĂŶĚ ĨŝǀĞ ǇĞĂƌƐ͕ ƌĞƐƉĞĐƚŝǀĞůǇ͘ Ϯϭ &Z ϯϭϰ͘ϭϬϴ;ďͿ
;ϮͿ͘ hŶĞǆƉŝƌĞĚ ŽƌƉŚĂŶ Žƌ ϯͲǇĞĂƌ ĞǆĐůƵƐŝǀŝƚǇ ŵĂǇ ďůŽĐŬ ƚŚĞ ĂƉƉƌŽǀĂů ďƵƚ ŶŽƚ ƚŚĞ ƐƵďŵŝƐƐŝŽŶ ŽĨ Ă ϱϬϱ;ďͿ
;ϮͿ ĂƉƉůŝĐĂƚŝŽŶ͘
/Ĩ ƚŚĞƌĞ ŝƐ ƵŶĞǆƉŝƌĞĚ͕ ϱͲǇĞĂƌ E ĞǆĐůƵƐŝǀŝƚǇ ŽŶ ĂŶŽƚŚĞƌ ůŝƐƚĞĚ ĚƌƵŐ ƉƌŽĚƵĐƚ ƚŚĂƚ ĐŽŶƚĂŝŶƐ ĂŶǇ ĂĐƚŝǀĞ
ŵŽŝĞƚǇ ĐŽŶƚĂŝŶĞĚ ŝŶ ƚŚŝƐ ĂƉƉůŝĐĂƚŝŽŶ ;ĂŶĚ ƚŚĞ ĂƉƉůŝĐĂŶƚ ĚŝĚ ŶŽƚ ƉƌŽǀŝĚĞ Ă ƉĂƌĂŐƌĂƉŚ /s ƉĂƚĞŶƚ
ĐĞƌƚŝĨŝĐĂƚŝŽŶ EͬKZ ƚŚĞƌĞ ŝƐ ŵŽƌĞ ƚŚĂŶ ϭ ǇĞĂƌ ůĞĨƚ ďĞĨŽƌĞ ƚŚĞ E ĞǆĐůƵƐŝǀŝƚǇ ĞǆƉŝƌĞƐͿ͕ ĐŽŶƚĂĐƚ ƚŚĞ
ϱϬϱ;ďͿ;ϮͿ ƌĞǀŝĞǁ ƐƚĂĨĨ ŝŶ ƚŚĞ /ŵŵĞĚŝĂƚĞ KĨĨŝĐĞ ŽĨ EĞǁ ƌƵŐƐ ƉƌŝŽƌ ƚŽ ĨŝůŝŶŐ͘
I think this is what I was confused about earlier. I believe the anesthesia team is planning on taking
the action for Topical Cocaine #1 prior to the filing date for Topical Cocaine #2 ( Numbrino). We
were just told by ORP that Topical Cocaine #1 would likely get 5 year NCE exclusivity. If Topical
Cocaine #1 is approved prior to the Numbrino filing date, Numbrino can still be filed since Topical
Cocaine #1 is not their listed drug, is that correct?
Thanks!


                                                                          FDAAddndmSupp012281
     Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 116 of 134
                                                                         SJA-116


Shelly
Shelly Kapoor, PharmD
Regulatory Project Manager
Division of Anesthesia, Analgesia, and Addiction Products
Center for Drug Evaluation and Research
U.S. Food and Drug Administration
(P) 240.402.2787
(E) Shelly.Kapoor@fda.hhs.gov




                                                            FDAAddndmSupp012282
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 117 of 134
                                                                SJA-117
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 118 of 134
                                                                SJA-118
     Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 119 of 134
                                                                                                     SJA-119


From:            Sullivan, Matthew
To:              Stradley, Sara; Jani, Parinda
Subject:         Re: 5-Year NCE Exclusivity for New Active Moiety "Cocaine" (NDA 209963) Goprelto
Date:            Thursday, January 18, 2018 8:53:57 AM



Just wait for the lawsuits....

From: Stradley, Sara
Sent: Thursday, January 18, 2018 6:38 AM
To: Jani, Parinda; Sullivan, Matthew
Subject: RE: 5-Year NCE Exclusivity for New Active Moiety "Cocaine" (NDA 209963) Goprelto

Yes it is…..shared exclusivity is an interesting point that I don’t recall ever being
done.
Sara
From: Jani, Parinda
Sent: Wednesday, January 17, 2018 7:03 PM
To: Sullivan, Matthew <Matthew.Sullivan@fda.hhs.gov>; Stradley, Sara <Sara.Stradley@fda.hhs.gov>
Subject: Fw: 5-Year NCE Exclusivity for New Active Moiety "Cocaine" (NDA 209963) Goprelto
Interesting
Sent from my BlackBerry 10 smartphone.
From: Roca, Rigoberto A <Rigoberto.Roca@fda.hhs.gov>
Sent: Wednesday, January 17, 2018 6:59 PM
To: Sitlani, Jay
Cc: Shah, Nisha; Raman, Reena; Stewart, Kendra; Walker, Diana; Helms Williams, Emily; Raman, Reena;
Shah, Nisha; Kapoor, Shelly; Hertz, Sharon H; Jani, Parinda; Dettelbach, Kim; Unlu, Mustafa
Subject: RE: 5-Year NCE Exclusivity for New Active Moiety "Cocaine" (NDA 209963) Goprelto
Hi Jay,
Thank you for the email; we’ll go ahead and cancel tomorrow’s telecon.
We will keep you in the loop as we proceed with the review, particularly if it looks like we are going
to be taking an early action.
Thanks,
Rigo
From: Sitlani, Jay
Sent: Wednesday, January 17, 2018 5:28 PM
To: Kapoor, Shelly <Sonam.Kapoor@fda.hhs.gov>; Hertz, Sharon H <Sharon.Hertz@fda.hhs.gov>;
Roca, Rigoberto A <Rigoberto.Roca@fda.hhs.gov>; Jani, Parinda <Parinda.Jani@fda.hhs.gov>;
Dettelbach, Kim <Kim.Dettelbach@fda.hhs.gov>; Unlu, Mustafa <Mustafa.Unlu@fda.hhs.gov>
Cc: Shah, Nisha <Nisha.Shah@fda.hhs.gov>; Raman, Reena <Reena.Raman@fda.hhs.gov>; Stewart,
Kendra <Kendra.Stewart@fda.hhs.gov>; Walker, Diana <Diana.Walker@fda.hhs.gov>; Helms
Williams, Emily <Emily.HelmsWilliams@fda.hhs.gov>; Raman, Reena <Reena.Raman@fda.hhs.gov>;
Shah, Nisha <Nisha.Shah@fda.hhs.gov>
Subject: 5-Year NCE Exclusivity for New Active Moiety "Cocaine" (NDA 209963) Goprelto
Importance: High
Everyone –
We have a TCon on Thursday regarding NCE X for cocaine. I recommend we cancel this meeting and
use the hour for other productive purposes. Here’s why.


                                                                                        FDAAddndmSupp012285
    Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 120 of 134
                                                                     SJA-120
                                              (b) (5)




Now here’s the more detailed explanation.
                                            (b) (5)




                                                        FDAAddndmSupp012286
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 121 of 134
                                                                SJA-121
      Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 122 of 134
                                                                                              SJA-122


From:               Sitlani, Jay
To:                 Kapoor, Shelly
Subject:            RE: follow up- Topical cocaine NDA 209575
Date:               Wednesday, April 25, 2018 10:22:04 PM


Shelly –

ORP has just written up a draft opinion that we will be putting before the XB (including OCC). We do
not at present believe that NCE X for Goprelto would bar any resubmission of parts of the Numbrino
NDA post-CR, but this needs further discussion and vetting by the XBoard.

Jay


From: Kapoor, Shelly
Sent: Wednesday, April 25, 2018 4:23 PM
To: Sitlani, Jay <Jay.Sitlani@fda.hhs.gov>
Subject: RE: follow up- Topical cocaine NDA 209575

Hi Jay

Hope all is well.

Just wanted to follow up on this- have you had the exclusivity board meeting to discuss the topical
cocaine application yet?

Thanks!
Shelly

Shelly Kapoor, PharmD
Regulatory Project Manager
Division of Anesthesia, Analgesia, and Addiction Products
Center for Drug Evaluation and Research
U.S. Food and Drug Administration
(P) 240.402.2787
(E) Shelly.Kapoor@fda.hhs.gov



From: Kapoor, Shelly
Sent: Monday, March 05, 2018 4:28 PM
To: Sitlani, Jay <Jay.Sitlani@fda.hhs.gov>
Subject: RE: Update- Topical cocaine NDA 209575

Hi Jay

Thanks for the quick response. Please keep us updated!




                                                                        FDAAddndmSupp012288
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 123 of 134
                                                                SJA-123
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 124 of 134
                                                                SJA-124
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 125 of 134
                                                                SJA-125
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 126 of 134
                                                                SJA-126
Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 127 of 134
                                                                SJA-127
     Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 128 of 134
                                                                                                    SJA-128


          Kovanaze NDA but also states there are no relevant patents on their 356h. The applicant’s
           patent certification names a specific patent but does not specifically identify the Kovanaze NDA
          (see also attached for reference.)
          The division will need to provide clarification on these multiple discrepancies with respect to
          reliance on Kovanaze.
          Please confirm if there is reliance on Kovanaze (direct reliance on the listed drug) OR via
          reliance on published literature that names that listed drug. There may be additional
          requirements if there is reliance on the listed drug Kovanaze.

    3. The draft labeling attached also contains multiple references to European Union (EU) labeled
       cocaine. A European version of cocaine is not a listed drug and is not allowed under 505(b)(2).
       Please provide clarification with respect to the references to the EU cocaine in the draft labeling.

Please let me know if you have any questions. A response is requested by COB Wednesday.

Thank you.
Mary Ann

From: CDER OND IO (Mailbox)
Sent: Wednesday, May 02, 2018 7:35 AM
To: Goldstein, Beth A (Duvall) <elizabeth.goldstein@fda.hhs.gov>; Holovac, Mary Ann
<Maryann.Holovac@fda.hhs.gov>
Subject: FW: NDA 209575 505 b2 assessment




From: Kapoor, Shelly
Sent: Tuesday, May 01, 2018 5:05 PM
To: CDER OND IO (Mailbox) <ondeio@fda.hhs.gov>
Subject: NDA 209575 505 b2 assessment

Hello,

Please find attached the 505 b2 assessment for NDA 209575 (topical cocaine solution). The PDUFA
date for this application is July 21, 2018. The Sponsor will have to conduct a thorough QT study prior
to approval. If they are unable to complete the study during this review cycle, the application will
likely be a CR. If they can get the final study report in prior to the action date, we could extend the
review clock.

Please let me know if you have any questions.

Thanks!
Shelly


Shelly Kapoor, PharmD
Regulatory Project Manager


                                                                             FDAAddndmSupp012301
     Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 129 of 134
                                                                         SJA-129


Division of Anesthesia, Analgesia, and Addiction Products
Center for Drug Evaluation and Research
U.S. Food and Drug Administration
(P) 240.402.2787
(E) Shelly.Kapoor@fda.hhs.gov




                                                            FDAAddndmSupp012302
     Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 130 of 134
                                                                                           SJA-130


From:             Kapoor, Shelly
To:               Kwatra, Deep; Xu, Yun (CDER)
Cc:               Roca, Rigoberto A; Petit-Scott, Renee
Subject:          Topical Cocaine NDA-209575 QT-IRT Review
Date:             Wednesday, February 21, 2018 3:32:00 PM
Attachments:      IRT Memo.nda209575(21feb18).pdf


Hi Deep and Yun

I wanted to let you know that QT-IRT has finalized their consult review for Topical Cocaine ( NDA
209575). In lieu of a study, the Sponsor had conducted a subpopulation analysis of their Phase 3
study to satisfy the TQT requirements. QT-IRT has found that the ECG data submitted is inadequate
to satisfy the TQT requirement. They are recommending that the Sponsor conduct a TQT study.
Maybe we can also discuss this ( if the TQT study is needed, would it be pre or post marketing?)
when we meet to discuss the hepatic impairment labeling issue.

Thank you,
Shelly




                                                                      FDAAddndmSupp012305
      Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 131 of 134
                                                                                                   SJA-131


From:             Xu, Yun (CDER)
To:               Kwatra, Deep
Subject:          RE: Lannett Cocaine NDA 209575 TQT study
Date:             Tuesday, September 26, 2017 4:10:41 PM


OK, please remind her that IRT consult may be needed. Thanks, Yun

From: Kwatra, Deep
Sent: Tuesday, September 26, 2017 4:07 PM
To: Xu, Yun (CDER)
Subject: RE: Lannett Cocaine NDA 209575 TQT study

That is what I told Renee that adequacy of the QT evaluations in the Phase 3 will be a review
issue but as long as something is there it is not a filing issue. But we can have a more thorough
discussion later.
Thanks
Deep


From: Xu, Yun (CDER)
Sent: Tuesday, September 26, 2017 4:05 PM
To: Kwatra, Deep
Subject: RE: Lannett Cocaine NDA 209575 TQT study

For the first cocaine NDA you have, the sponsor conducted a TQT study, right?

If this sponsor included something in the NDA submission, it is unlikely to be a filing issue but it will
be a review issue. I think the team should consult QT-IRT on this. We can have a discussion with the
clinical team on this when the filing meeting approaches.

Yun




From: Kwatra, Deep
Sent: Tuesday, September 26, 2017 3:58 PM
To: Xu, Yun (CDER)
Subject: FW: Lannett Cocaine NDA 209575 TQT study

Just FYI,

This is the new cocaine NDA and Diana and Renee were asking if I know if they have
submitted a TQT study or if we had asked them to submit one before the meeting this
afternoon. So below is the email I had sent to them.

Thanks
Deep

From: Walker, Diana


                                                                            FDAAddndmSupp012306
     Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 132 of 134
                                                                                              SJA-132

Sent: Tuesday, September 26, 2017 3:56 PM
To: Kwatra, Deep; Petit-Scott, Renee; Kapoor, Shelly
Subject: RE: Lannett Cocaine NDA 209575 TQT study

Thanks Deep.

Shelly, given what Deep and Renee are seeing in the application, it looks like the Sponsor may not
have submitted a dedicated QT study. So I guess you will have to wait until they have more time to
look it over and let you know if we need to consult the QT-IRT group. In this case we may not need it,
and fulfilling the QT requirement may be a review issue.

Thanks,

Diana

From: Kwatra, Deep
Sent: Tuesday, September 26, 2017 3:43 PM
To: Petit-Scott, Renee; Walker, Diana
Subject: Lannett Cocaine NDA 209575 TQT study

Hi Renee and Diana,

As we were discussing before the meeting today, the PNDA meeting minutes contain a
comment from is that states
you must address all pertinent clinical pharmacology information related to the following
aspects of the drug and the pharmacokinetics of the drug in special populations including
but not limited to….. (7) QT prolongation potential. This information can be obtained from
dedicated studies or sub-population analyses in Phase 3 studies) or from the public domain
(if information of adequate quality is available in the published literature).

I Think that is what they have done (i.e subpopulation analysis of their phase 3 studies) as I
see some information of qt prolongation in their 2.7.4 summary of clinical safety and nothing
in their summary of clinpharm.

Hopefully this helps.

Thanks
Deep


Deep Kwatra, PhD
Clinical Pharmacology Reviewer
Office of Clinical Pharmacology Division II (OCP)
Office of Translational Sciences (OTS)
Center for Drug Evaluation and Research (CDER)
Food and Drug Administration
Email: Deep.Kwatra@fda.hhs.gov
Phone: 240-402-5347

                                                                        FDAAddndmSupp012307
     Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 133 of 134
                                                                                                  SJA-133


From:             Kapoor, Shelly
To:               Kwatra, Deep
Cc:               Petit-Scott, Renee
Subject:          RE: Question about NDA 209575
Date:             Tuesday, October 24, 2017 2:12:43 PM


Hi Deep

The QT group is having trouble finding the subpopulation analysis, could you point me to what
section in the GSR it would be in? I can’t find it but I suspect that I’m looking in the wrong place haha

Thank you!
Shelly
From: Petit-Scott, Renee
Sent: Wednesday, September 27, 2017 9:38 AM
To: Kwatra, Deep <Deep.Kwatra@fda.hhs.gov>; Kapoor, Shelly <Sonam.Kapoor@fda.hhs.gov>
Cc: Xu, Yun (CDER) <Yun.Xu@fda.hhs.gov>
Subject: RE: Question about NDA 209575

Hi Shelly.

I agree with Deep. I noticed too that there was not a dedicated QT study and I am not sure why
honestly. But, depending on what their phase 3 studies show and how extensive the QT analysis
was, it may be ok. I agree that it probably won’t be a filing issue but will be a review issue. I think
IRT should be consulted and they can offer input regarding the adequacy of doing a subpopulation
analysis vs. a thorough QT study.

Thanks Shelly (and Deep).

From: Kwatra, Deep
Sent: Wednesday, September 27, 2017 9:31 AM
To: Kapoor, Shelly; Petit-Scott, Renee
Cc: Xu, Yun (CDER)
Subject: RE: Question about NDA 209575

Hi Shelly,

Diana brought it to our attention yesterday and we don’t find an dedicated QT study as a part
of their package either but they seem to have done some sub-population analysis of their phase
3 study to satisfy the TQT requirements (I am saying this based on a quick scan through their
submission). This should not be a filing issue but the adequacy of this data and its analysis
will still be a review issue, so in my opinion the IRT should be consulted on this. You may
also want to get Renee’s opinion on this.

Thanks
Deep

From: Kapoor, Shelly



                                                                           FDAAddndmSupp012308
     Case 1:20-cv-00211-TNM Document 110 Filed 06/03/21 Page 134 of 134
                                                                                               SJA-134

Sent: Wednesday, September 27, 2017 9:24 AM
To: Kwatra, Deep; Petit-Scott, Renee
Subject: Question about NDA 209575

Hi Renee and Deep

I was putting together the consults for this new Topical Cocaine NDA, and trying to figure out if we
needed the QT-IRT group, but I don’t see a QT study in this submission. Am I missing it??

Thanks!
Shelly

Shelly Kapoor, PharmD
Regulatory Project Manager
Division of Anesthesia, Analgesia, and Addiction Products
Center for Drug Evaluation and Research
U.S. Food and Drug Administration
(P) 240.402.2787
(E) Shelly.Kapoor@fda.hhs.gov




                                                                         FDAAddndmSupp012309
